Exhibit 10.1

SECURITIES PURCHASE AGREEMENT

THIS SECURITIES PURCHASE AGREEMENT (this “Agreement”) is made and entered into
as of May 22, 2020 (the “Signing Date”), by and between ContraFect Corporation,
a Delaware corporation (the “Company”), and Pfizer Inc., a Delaware corporation
(the “Purchaser”).

WHEREAS, the Purchaser desires to purchase, and the Company desires to sell and
issue, shares of the Company’s Common Stock, $0.0001 par value per share
(“Common Stock”), and a warrant to purchase shares of Common Stock, on the terms
and conditions set forth herein;

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
promises, representations, warranties, and covenants hereinafter set forth and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:

1.     Definitions. When used in this Agreement, the following terms shall have
the respective meanings specified below:

“Action” shall mean any action, cause or action, suit, prosecution,
investigation, litigation, arbitration, hearing, order, claim, complaint or
other proceeding (whether civil, criminal, administrative, investigative or
informal) by or before any Governmental Authority or arbitrator.

“Affiliate” shall mean, with respect to any Person, another Person which
controls, is controlled by or is under common control with such Person. A Person
shall be deemed to control another Person if such Person possesses, directly or
indirectly, the power to direct or cause the direction of the management and
policies of such Person, whether through the ownership of voting securities, by
contract or otherwise. For the purposes of this Agreement, in no event shall the
Purchaser or any of its Affiliates be deemed Affiliates of the Company or any of
its Affiliates, nor shall the Company or any of its Affiliates be deemed
Affiliates of the Purchaser or any of its Affiliates.

“beneficially owns” (including the correlative terms “beneficial ownership,”
“beneficially owned,” “beneficial owner” or “beneficially owning”) shall mean
beneficial ownership within the meaning of Rule 13d-3 and Rule 13d-5 under the
Exchange Act.

“Business Day” shall mean any day except Saturday, Sunday and any day on which
banking institutions in New York, New York, generally are closed as a result of
federal, state or local holiday.

“Change of Control” shall mean, with respect to a Person, any of the following
events: (i) any Person is or becomes the beneficial owner (as such term is
defined in Rule 13d-3 under the Exchange Act, except that a Person shall be
deemed to have beneficial ownership of all shares that any such Person has the
right to acquire, whether such right which may be exercised immediately or only
after the passage of time), directly or indirectly, of a majority of the total

 

1



--------------------------------------------------------------------------------

voting power represented by all shares of such Person’s outstanding capital
stock; (ii) such Person consolidates with or merges into another corporation or
entity, or any corporation or entity consolidates with or merges into such
Person, other than (A) a merger or consolidation which would result in the
voting securities of such Person outstanding immediately prior to such merger or
consolidation continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity or any parent
thereof) a majority of the combined voting power of the voting securities of
such Person or such surviving entity or any parent thereof outstanding
immediately after such merger or consolidation, or (B) a merger or consolidation
effected to implement a recapitalization of such Person (or similar transaction)
in which no Person becomes the beneficial owner, directly or indirectly, of a
majority of the total voting power of all shares of capital stock of such
Person, or (iii) such Person conveys, transfers or leases all or substantially
all of its assets, to any Person other than a wholly owned Affiliate of such
Person.

“Code” shall mean the United States Internal Revenue Code of 1986, as amended.

“Common Stock Equivalents” means any securities of the Company which would
entitle the holder thereof to acquire at any time shares of Common Stock,
including, without limitation, any debt, preferred shares, rights, options,
warrants or other instrument that is at any time convertible into or exercisable
or exchangeable for, or otherwise entitles the holder thereof to receive, shares
of Common Stock.

“Consent” shall mean any, internal or external, approval, authorization,
consent, license, franchise, Order, registration, notification, permit,
certification, clearance, waiver or other confirmation of or by a Governmental
Authority, other Person or company body.

“Contract” shall mean, with respect to any Person, any written agreement,
contract, commitment, indenture, note, bond, loan, license, sublicense, lease,
sublease, undertaking, statement of work or other arrangement to which such
Person is a party or by which any of its properties or assets are subject.

“control” (including the correlative terms “controlled by,” “controlling,” and
“under common control with”), as applied to any Person, shall mean the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of that Person, whether through the
ownership or voting of securities, by contract or otherwise.

“Controlled Affiliate” shall mean, with respect to a Person, an Affiliate of
such Person controlled by such Person.

“Employee Benefit Plan” shall mean any “employee benefit plan” (as such term is
defined in Section 3(3) of ERISA, whether or not subject to ERISA), any
severance, employment, incentive or bonus, retention, change in control,
deferred compensation, termination pay, profit sharing, retirement, welfare,
post-employment welfare, fringe benefit, vacation or paid time off, equity or
equity-based or any other plan, policy, program, agreement, contract or
arrangement that is sponsored, maintained, contributed to, or required to be
contributed to by the Company or any of its Subsidiaries or under or with
respect to which the Company or any of its Subsidiaries has any current or
contingent liability or obligation

 

2



--------------------------------------------------------------------------------

“Environmental Law” shall mean all national, supra-national, federal, state,
local and foreign Laws concerning public health and safety, worker health and
safety, pollution or protection of the environment; including without limitation
all those relating to the generation, handling, transportation, treatment,
storage, disposal, release, exposure to or cleanup of hazardous materials,
substances or wastes, including petroleum, asbestos, polychlorinated biphenyls,
asbestos, noise or radiation.

“ERISA” shall mean the United States Employee Retirement Income Security Act of
1974, as amended, and the rulings and regulations thereunder.

“Exchange Act” shall mean the U.S. Securities Exchange Act of 1934, as amended,
and the rules and regulations promulgated thereunder.

“Governmental Authority” shall mean any court, agency, authority, department,
regulatory body or other instrumentality of any government or country or of any
national, federal, state, provincial, regional, county, city or other political
subdivision of any such government or country or any supranational organization
of which any such country is a member.

“Health Care Laws” means all applicable Laws relating to pricing, marketing,
promotion, sale, distribution, coverage, or reimbursement of a drug, biological
or medical device.

“Law” or “Laws” shall mean all laws, statutes, rules, regulations, orders,
judgments, injunctions and ordinances of any Governmental Authority.

“Leased Real Property” shall mean all leasehold or subleasehold estates and all
other rights to use or occupy any land, buildings, structures, improvements,
fixtures or other interest in real property held by the Company or any of its
Subsidiaries pursuant to any Lease.

“Leases” shall mean all leases, subleases, licenses, concessions and other
Contracts pursuant to which the Company or any of its Subsidiaries holds any
Leased Real Property as tenant, sublease, licensee or concessionaire (including
the rights to all security deposits and other amounts and instruments deposited
by or on behalf of the Company or and of its Subsidiaries thereunder) and all
material amendments, extensions, renewals, guaranties and other agreements with
respect thereto.

“Liens” shall mean a lien, charge, security interest, encumbrance, right of
first refusal, preemptive right or other restriction.

“Material Adverse Effect” shall mean any change, event or occurrence (each, an
“Effect”) that, individually or when taken together with all other effects that
have occurred prior to the date of determination of the occurrence of the
Material Adverse Effect, is or is reasonably likely to be materially adverse to
the business, clinical or pre-clinical programs, intellectual property,
condition (financial or other), assets, liabilities or results of operations of
the Company and its Subsidiaries, taken as a whole; provided, however, that in
no event shall any of the following occurring after the date hereof, alone or in
combination, be deemed to constitute, or be taken into account in determining
whether a Material Adverse Effect has occurred: (i) changes in the Company’s
industry generally or in conditions in the U.S. or global economy or capital or

 

3



--------------------------------------------------------------------------------

financial markets generally, including changes in interest or exchange rates,
(ii) any Effect caused by the announcement or pendency of the transactions
contemplated by this Agreement, or the identity of the Purchaser or any of its
Affiliates as the purchaser in connection with the transactions contemplated by
this Agreement, (iii) the performance of this Agreement and the transactions
contemplated hereby, including compliance with the covenants set forth herein,
or any action taken or omitted to be taken by the Company at the request or with
the prior consent of the Purchaser, (iv) changes in general legal, regulatory,
political, economic or business conditions or changes to GAAP (as defined
herein) or interpretations thereof occurring after the date hereof that, in each
case, generally affect the biotechnology or biopharmaceutical industries,
(v) acts of war, sabotage or terrorism occurring after the date hereof, or any
escalation or worsening of any such acts of war, sabotage or terrorism, or
(vi) earthquakes, hurricanes, floods or other natural disasters occurring after
the date hereof, provided, however, that with respect to clauses (i), (iv), (v)
and (vi), such effects, alone or in combination, may be deemed to constitute, or
be taken into account in determining whether a Material Adverse Effect has
occurred, but only to the extent such effects disproportionately affect the
Company and its Subsidiaries compared to other participants in the biotechnology
or biopharmaceutical industries.

“Material Contract” shall mean any Contract entered into by the Company or any
of its Subsidiaries that is required under the Exchange Act to be filed as an
exhibit to a Company SEC Document pursuant to Item 601(b)(10) of Regulation S-K.

“Nasdaq” shall mean the Nasdaq Stock Market LLC.

“Order” shall mean any assessment, award, decision, injunction, judgment, order,
ruling, verdict or writ entered, issued, made, or rendered by any court,
administrative agency, or other Governmental Authority or by any arbitrator.

“Permitted Liens” shall mean (a) mechanics’, materialman’s, workmens’,
repairmens’, warehousemen’s, supplier’s, vendor’s, carrier’s and other similar
Liens arising or incurred in the ordinary course of business by operation of Law
securing amounts that are not yet due and payable, (b) Liens for Taxes,
assessments and other charges of Governmental Authorities not yet due and
payable, (c) Liens arising under original purchase price conditional sales
Contracts and equipment leases with third parties, (d) pledges or deposits to
secure obligations under workers or unemployment compensation Laws or to secure
other statutory obligations, (e) easements, covenants, conditions and
restrictions of record affecting title to the Leased Real Property which do not
or would not materially impair the use or occupancy of any Leased Real Property
in the operation of the business conducted thereon as of the date of this
Agreement, and (f) any zoning, or other governmentally established restrictions
of encumbrances.

“Person” shall mean any individual, partnership, limited liability company,
firm, corporation, trust, unincorporated organization, government or any
department or agency thereof or other entity, as well as any syndicate or group
that would be deemed to be a Person under Section 13(d)(3) of the Exchange Act.

“Public Offering” means the underwritten public offering by the Company of
shares of its Common Stock and accompanying warrants to purchase shares of
Common Stock, pursuant to that certain Underwriting Agreement, dated as of May
21, 2020, by and among the Company and Mizuho Securities USA LLC and Cantor
Fitzgerald & Co., as representatives of the several underwriters set forth
therein (the “Underwriting Agreement”).

 

4



--------------------------------------------------------------------------------

“SEC” shall mean the U.S. Securities and Exchange Commission.

“Securities Act” shall mean the U.S. Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

“Tax” or “Taxes” shall mean any federal, state, local, or non-U.S. income, gross
receipts, license, payroll, employment, excise, severance, stamp, occupation,
premium, windfall profits, environmental, customs duties, capital stock,
franchise, profits, withholding, social security (or similar), unemployment,
disability, real property, personal property, sales, use, transfer,
registration, value added, alternative or add-on minimum, estimated, or other
tax of any kind whatsoever, including any interest, penalty, or addition
thereto, whether disputed or not.

“Tax Return” shall mean any return, declaration, report, claim for refund, or
information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.

“Third Party” shall mean any Person (other than a Governmental Authority) other
than the Purchaser, the Company or any Affiliate of the Purchaser or the
Company.

“Trading Day” shall mean a day on which the Trading Market is open for trading.

“Trading Market” shall mean the Nasdaq Capital Market, Nasdaq Global Market or
New York Stock Exchange to the extent that the shares of Common Stock are then
listed on such exchange, as applicable.

“Transfer” by any Person means directly or indirectly, to sell, transfer,
assign, pledge, encumber, hypothecate or similarly dispose of, either
voluntarily or involuntarily, or to enter into any contract, option or other
arrangement or understanding with respect to the sale, transfer, assignment,
pledge, encumbrance, hypothecation or similar disposition of, any securities
beneficially owned by such Person or of any interest (including any voting
interest) in any securities beneficially owned by such Person. For the avoidance
of doubt, a transfer of control of the direct or indirect beneficial ownership
of securities is a Transfer of such securities for purposes of this Agreement.

“Transfer Agent” shall mean American Stock Transfer & Trust Company, LLC, or any
successor transfer agent of the Company.

“WARN Act” shall mean the Worker Adjustment and Retraining Notification Act of
1988, as amended and any similar or related Law.

2.    Closing, Delivery and Payment.

2.1     Closing. Subject to the terms and conditions hereof, and in reliance on
the representations, warranties, covenants and other agreements hereinafter set
forth, at the closing of the transactions contemplated hereby (the “Closing”),
the Company hereby agrees to issue to

 

5



--------------------------------------------------------------------------------

the Purchaser, and the Purchaser agrees to purchase, 674,156 shares of Common
Stock (the “Shares”) and a warrant, in substantially the form attached hereto as
Exhibit A (the “Warrant”), to purchase 505,617 shares of Common Stock, free and
clean of all Liens (other than Liens imposed by applicable securities Laws or
contained herein), in exchange for consideration equating to $4.45 for one share
of Common Stock and a warrant to purchase 0.75 shares of Common Stock (the
“Purchase Price”). The Closing shall take place remotely via the exchange of
documents and signatures, as soon as practicable, but in no event later than at
10:00 a.m. on the first Business Day immediately following the date on which the
last of the conditions set forth in Article 6 has been satisfied or waived
(other than those conditions that by their nature can only be satisfied at the
Closing), or at such other date and time as the Company and Purchaser shall
mutually agree (which date and time are designated as the “Closing Date”).

2.2     Delivery and Payment.     At the Closing, subject to the terms and
conditions hereof, the Company will instruct the Company’s transfer agent to
deliver to the Purchaser, via book entry to the applicable balance account
registered in the name of the Purchaser, the Shares, and the Company shall
deliver to the Purchaser a copy of the executed Warrant, against payment of the
Purchase Price in U.S. dollars by wire transfer of immediately available funds
to the order of the Company.

2.3    Deliveries at Closing.

(a)     Deliveries by the Company. At the Closing, the Company shall deliver or
cause to be delivered to the Purchaser the following items:

(i)     evidence of the filing of the Listing of Additional Shares notification
to Nasdaq as it relates to the Shares and Warrant;

(ii)     a copy of the irrevocable instructions to the Transfer Agent
instructing the Transfer Agent to deliver the Shares to Purchaser on an
expedited basis;

(iii)     an opinion of Latham & Watkins LLP, counsel for the Company, addressed
to the Purchaser, and dated the Closing Date, in substantially the form of the
draft provided to the Purchaser on the date hereof;

(iv)     a certificate, dated as of the Closing Date, signed by the Chief
Executive Officer or Chief Financial Officer of the Company, confirming that the
conditions to the Closing set forth in Section 6.1 have been satisfied;

(v)    a copy of the executed Warrant; and

(vi)     all such other documents, certificates and instruments as the Purchaser
may reasonably request in order to give effect to the transactions contemplated
hereby.

(b)     Deliveries by the Purchaser. At the Closing, the Purchaser shall deliver
or cause to be delivered to the Company the Purchase Price, by wire transfer of
immediately available funds to one or more accounts designated by the Company,
such designation to be made no later than two (2) Business Days prior to the
Closing Date.

 

6



--------------------------------------------------------------------------------

3.    Representations and Warranties of the Company. Except as set forth in the
Company SEC Documents (as defined herein), and only to the extent such Company
SEC Documents are specifically referenced in such representation or warranty,
the Company hereby represents and warrants to the Purchaser that as of the date
hereof:

3.1     Organization, Good Standing and Qualification. The Company is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Delaware. The Company has all requisite corporate power and
authority to own and operate its properties and assets, to execute and deliver
this Agreement, to issue and sell the Shares and Warrant, and to carry out the
provisions of this Agreement and to carry on its business as presently conducted
and as presently proposed to be conducted. Each of the Company’s Subsidiaries
(as defined herein) is an entity duly incorporated or otherwise organized,
validly existing and in good standing (to the extent such concept exists in the
relevant jurisdiction) under the Laws of the jurisdiction of its incorporation
or organization, as applicable, and has all requisite power and authority to
carry on its business to own and use its properties. Neither the Company nor any
of its Subsidiaries is in violation or default of any of the provisions of its
respective certificate of incorporation, bylaws or other organizational or
constitutive documents. Each of the Company and its Subsidiaries is duly
qualified to do business as a foreign entity and is in good standing (to the
extent such concept exists in the relevant jurisdiction) in each jurisdiction in
which the conduct of its business or its ownership or leasing of property makes
such qualification necessary, except to the extent any failure to so qualify has
not had and would not reasonably be expected to have a Material Adverse Effect.

3.2     Subsidiaries. The Company has disclosed all of its subsidiaries required
to be disclosed in an exhibit to the applicable Company SEC Documents (the
“Subsidiaries”). The Company owns, directly or indirectly, all of the capital
stock or other equity interests of each Subsidiary free and clear of any Liens,
and all of the issued and outstanding shares of capital stock of each Subsidiary
are validly issued and are fully paid and, if applicable in the relevant
jurisdiction, non-assessable, and free of preemptive and similar rights to
subscribe for or purchase securities.

3.3    Capitalization.

(a)     The authorized capital of the Company, immediately prior to the Signing
Date, consists of 125,000,000 shares of Common Stock, 15,332,042 of which were
issued and outstanding, and 25,000,000 shares of preferred stock, $0.0001 par
value per share, none of which were issued and outstanding. Under the Company’s
2014 Omnibus Incentive Plan (the “Plan”), immediately prior to the Signing Date,
(i) options to acquire 1,862,088 shares of Common Stock have been granted and
are outstanding, and (ii) 69,157 shares of Common Stock remained available for
future issuance to directors, employees and consultants of the Company and its
Subsidiaries. As of the Signing Date, warrants to purchase 3,025,414 shares of
Common Stock, at a weighted average exercise price per share of $22.57, are
issued and outstanding. Since the Signing Date, the Company has not issued any
equity securities, other than those issued pursuant to the Plan. For the
avoidance of doubt, the representations made in this Section 3.3(a) do not
reflect the shares of Common Stock or warrants to purchase Shares of Common
Stock to be issued and sold pursuant to the Public Offering.

 

7



--------------------------------------------------------------------------------

(b)     All of the issued and outstanding shares of Common Stock have been duly
authorized and validly issued and are fully paid and were issued in compliance
with all applicable Laws concerning the issuance of securities. The Shares and
Warrant have been duly and validly authorized and, when issued and paid for
pursuant to this Agreement, (i) will be validly issued, and fully paid,
(ii) will not be subject to pre-emptive rights, and (iii) shall be free and
clear of all Liens, except for restrictions on transfer imposed by applicable
securities Laws or contained herein. The shares of Common Stock issuable upon
exercise of the Warrant have been duly and validly authorized and, when issued
and paid for pursuant to a valid exercise in accordance with the Warrant,
(i) will be validly issued, and fully paid, (ii) will not be subject to
pre-emptive rights, and (iii) will be free and clear of all Liens, except for
restrictions on transfer imposed by applicable securities Laws or contained
herein. The shares of Common Stock issuable upon the exercise of the Warrant has
been duly reserved for issuance.

(c)     Neither the Company nor any of its Subsidiaries owns or holds the right
to acquire any stock, partnership, interest, joint venture interest or other
equity ownership interest in any Person, and, except as disclosed in the Company
SEC Documents, the Company owns, directly or indirectly, all of the capital
stock or other equity interests of each of its Subsidiaries, free and clear of
any Liens.

3.4     Authorization; Binding Obligations. All corporate action on the part of
the Company necessary for the authorization of this Agreement, the performance
of all obligations of the Company hereunder at the Closing and the
authorization, sale, issuance and delivery of the Shares and Warrant pursuant
hereto has been taken. This Agreement has been duly executed and delivered by
the Company and, assuming due authorization, execution and delivery by the
Purchaser, constitutes valid and binding obligations of the Company enforceable
in accordance with their terms, except (a) as limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other Laws of general application
affecting enforcement of creditors’ rights, (b) general principles of equity
that restrict the availability of equitable remedies and (c) to the extent that
the enforceability of indemnification provisions may be limited by applicable
Laws.

3.5    Company SEC Documents; Financial Statements; Nasdaq.

(a)     The Company has timely filed with the SEC all of the reports and other
documents required to be filed by it under the Exchange Act and Securities Act
and any required amendments to any of the foregoing (the “Company SEC
Documents”). As of their respective filing dates, each of the Company SEC
Documents complied in all material respects with the requirements of the
Securities Act and the Exchange Act applicable to such Company SEC Documents,
and, when filed, no Company SEC Documents contained an untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading; and as of the date
hereof, such Company SEC Documents, taken as a whole, do not contain an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances

 

8



--------------------------------------------------------------------------------

under which they were made, not misleading. None of the Company’s Subsidiaries
is subject to the periodic reporting requirements of the Exchange Act. As of the
date hereof, there are no outstanding or unresolved comments in comment letters
from the SEC staff with respect to any of the Company SEC Documents and the
Company has not been notified that any of the Company SEC Documents is the
subject of ongoing SEC review or outstanding investigation. The Common Stock is
registered pursuant to Section 12(b) of the Exchange Act, and the Company has
taken no action designed to, or which to its knowledge is likely to have the
effect of, terminating the registration of the Common Stock under the Exchange
Act nor has the Company received any notification that the Commission is
contemplating terminating such registration. Except as set forth in the SEC
Documents, the Company has not, in the 12 months preceding the date hereof,
received notice from any Trading Market on which the Common Stock is or has been
listed or quoted to the effect that the Company is not in compliance with the
listing or maintenance requirements of such Trading Market. Except as set forth
in the SEC Documents, the Company is, and has no reason to believe that it will
not in the foreseeable future continue to be, in compliance with all such
listing and maintenance requirements. The Common Stock is currently eligible for
electronic transfer through the Depository Trust Company or another established
clearing corporation and the Company is current in payment of the fees of the
Depository Trust Company (or such other established clearing corporation) in
connection with such electronic transfer.

(b)     The financial statements of the Company included in the Company SEC
Documents when filed complied as to form in all material respects with
applicable accounting requirements and the published rules and regulations of
the SEC with respect thereto, have been prepared in accordance with generally
accepted accounting principles in the United States (“GAAP”) applied on a
consistent basis during the periods involved (except as may be indicated in the
notes thereto) and fairly present in all material respects the financial
position of the Company as of the dates thereof and the results of its
operations and cash flows for the periods then ended. Except (i) as set forth in
the Company SEC Documents or (ii) for liabilities incurred in the ordinary
course of business subsequent to the date of the most recent balance sheet
contained in the Company SEC Documents, the Company has no liabilities, whether
absolute or accrued, contingent or otherwise, other than those that would not,
individually or in the aggregate, be material to the Company and its
Subsidiaries taken as a whole.

(c)     The shares of Common Stock are listed on the Nasdaq Capital Market, and
the Company has not received any notification that, and has no knowledge that,
Nasdaq is contemplating terminating such listing.

3.6     Compliance with Other Instruments. Neither the Company nor any of its
Subsidiaries is in violation or default of any term of its certificate of
incorporation, bylaws, or other organizational or constitutive documents, or of
any provision of any mortgage, indenture, contract, lease, agreement, instrument
or Contract to which it is party or by which it is bound or of any Order. The
execution, delivery, and performance of and compliance with this Agreement and
the Underwing Agreement, and the issuance and sale of the Shares and Warrant
pursuant hereto and thereto, will not, with or without the passage of time or
giving of notice, (i) conflict with or result in a violation of the certificate
of incorporation, bylaws, or other organizational or constitutive documents of
the Company or any of its Subsidiaries, in each case as in effect on Closing
Date, (ii) result in any violation of any Law or Order to which the Company, any
of its

 

9



--------------------------------------------------------------------------------

Subsidiaries or any of their respective assets is subject, (iii) (A) conflict
with or result in a breach, violation of, or constitute a default under,
(B) give any third party the right to modify, terminate or accelerate, or cause
any modification, termination or acceleration of, any obligation under, or
(C) require Consent under, any Contract to which the Company or any of its
Subsidiaries is a party, or (iv) result in the creation of any Lien upon any of
the Company’s or any Subsidiary’s assets or capital stock, except in the case of
any of clauses (ii), (iii) and (iv) above, as would not reasonably be expected
to have a Material Adverse Effect. Neither the execution, delivery or
performance of this Agreement or the Underwriting Agreement by the Company, nor
the consummation by it of the obligations and transactions contemplated hereby
or thereby (including the issuance of the Shares) requires any Consent, other
than (i) filings required under applicable U.S. federal and state securities
Laws, (ii) the notification of the issuance and sale of the Shares to Nasdaq,
and (iii) a resolution of the management board to issue the Shares to the
Purchaser.

3.7     Litigation. Except as disclosed in the Company SEC Documents filed prior
to the Signing Date, there is no material: (i) Action pending or, to the
Company’s knowledge, threatened, against the Company or any of its Subsidiaries
or (ii) Order in effect against the Company or any of its Subsidiaries.

3.8     Compliance with Laws; Permits. The Company and its Subsidiaries are not
in violation in any respect of any applicable Law (including any Health Care
Law) in respect of the conduct of its business or the ownership of its
properties, except as would not reasonably be expected to have a Material
Adverse Effect. No Consents are required to be filed in connection with the
execution and delivery of this Agreement or the issuance of the Shares, except
any filing pursuant to SEC Regulation D and those that have been filed or
obtained. The Company and each of its Subsidiaries has all franchises, permits,
licenses and any similar authority necessary for the conduct of its business as
now being conducted by it, except those the lack of which would not reasonably
be expected to have a Material Adverse Effect. The Company has not received any
notification, correspondence or any other written or oral communication,
including notification of any pending or threatened claim, suit, proceeding,
hearing, enforcement, investigation, arbitration or other action from any
governmental authority, including, without limitation, the United States Food
and Drug Administration “the “FDA”) and has made all filings and obtained all
such approvals as may be required by the FDA or any committee thereof or from
any other U.S. or drug or medical device regulatory agency, or health care
facility Institutional Review Board (collectively, the “Regulatory Agencies”),
and the Company has operated and currently is in compliance in all material
respects with all applicable rules, regulations and policies of the Regulatory
Agencies, except where the failure to make such filings, obtain such approval or
comply with such rules, regulations and policies could not reasonably be
expected to have a Material Adverse Effect.

3.9     Offering Valid.     Assuming the accuracy of the representations and
warranties of the Purchaser contained in Section 4.5 hereof, the offer, sale and
issuance of the Shares, Warrant and Common Stock issued upon the exercise of the
Warrant will be exempt from the registration requirements of the Securities Act,
and will have been registered or qualified (or are exempt from registration and
qualification) under the registration, permit or qualification requirements of
all applicable state securities Laws.

 

10



--------------------------------------------------------------------------------

3.10     Investment Company.     The Company is not, and after giving effect to
the transactions contemplated by this Agreement or the Underwriting Agreement
will not be, an “investment company” or a company “controlled” by an “investment
company,” within the meaning of the Investment Company Act of 1940, as amended.

3.11     Sarbanes-Oxley; Internal Accounting Controls.     The Company is in
compliance in all material respects with the requirements of the Sarbanes-Oxley
Act of 2002, including the rules and regulations of the SEC promulgated
thereunder, applicable to it as of the date hereof. As of the Signing Date, the
Company qualifies as an “emerging growth company” as defined in the Jumpstart
Our Business Startups Act of 2012 (the “JOBS Act”). The Company maintains a
system of internal accounting controls sufficient to provide reasonable
assurance that: (i) transactions are executed in accordance with management’s
general or specific authorizations, (ii) transactions are recorded as necessary
to permit preparation of financial statements in conformity with GAAP and to
maintain asset accountability, (iii) access to assets is permitted only in
accordance with management’s general or specific authorization, and (iv) the
recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences. The Company has established disclosure controls and procedures (as
defined in Exchange Act Rules 13a-15(e) and 15d-15(e)) for the Company and
designed such disclosure controls and procedures to provide reasonable assurance
that information required to be disclosed by the Company in the reports it files
or submits under the Exchange Act is recorded, processed, summarized and
reported, within the time periods specified in the SEC’s rules and forms.

3.12     Absence of Changes.     Since the date of the latest audited financial
statements included within the SEC Reports, (a) the Company and each of its
Subsidiaries has conducted its business operations in the ordinary course of
business consistent with past practice and (b) there has not occurred any event,
change, development, circumstance or condition that, individually or in the
aggregate, has had or would reasonably be expected to have a Material Adverse
Effect.

3.13    Tax Matters.

(a)     Except as set forth in the Company SEC Documents filed prior to the
Signing Date, (i) the Company and each of its Subsidiaries has timely prepared
and filed all federal and all other material Tax Returns required to have been
filed by each of them with all appropriate Governmental Authorities and timely
paid all Taxes shown thereon, (ii) all such Tax Returns are true, correct and
complete in all material respects and (iii) all Taxes that the Company or any of
its Subsidiaries is required to withhold or to collect for payment have been
duly withheld and collected and paid to the proper Governmental Authority or
third party when due;

(b)    Except as set forth in the Company SEC Documents filed prior to the
Signing Date, (i) neither the Company nor any of its Subsidiaries (A) has been a
member of an affiliated group filing a consolidated federal income Tax Return
(other than a group the common parent of which was the Company) or (B) has any
liability for the Taxes of any Person (other than the Company or any of its
Subsidiaries) under U.S. Treas. Reg. § 1.1502-6 (or any similar provision of
state, local, or non-U.S. Law), as a transferee or successor, by Contract, or
otherwise (excluding Contracts entered into in the ordinary course of business
and not primarily related to Taxes);

 

11



--------------------------------------------------------------------------------

(c)     Neither the Company nor any of its Subsidiaries has distributed stock of
another Person, or has had its stock distributed by another Person, in a
transaction that was purported or intended to be governed in whole or in part by
Section 355 or 361 of the Code;

(d)    Neither the Company nor any of its Subsidiaries is or has been a party to
any “listed transaction,” as defined in Section 6707A(c)(2) of the Code and U.S.
Treas. Reg. § 1.6011-4(b)(2); and

(e)     Neither the Company nor any Subsidiary has ever been, nor will they be
at the Closing, a United States Real Property Holding Corporation within the
meaning of Section 897(c)(2) of the Code during the applicable period specified
in Section 897(c)(1)(A)(ii) of the Code.

3.14     Property.     The Company does not own any real property. Except as
would not reasonably be expected to, individually or in the aggregate, have a
Material Adverse Effect, (a) the Company and each of its Subsidiaries has the
right to use or occupy the Leased Real Property under valid and binding leases
and (b) the Company and its Subsidiaries have good and valid title to, or a
valid license to use or leasehold interest in, all of their respective material
tangible assets, free and clear of all Liens (other than Permitted Liens).

3.15     Intellectual Property.     Except as disclosed in the Company SEC
Documents, the Company licenses, owns, possesses, or can acquire on reasonable
terms, all Intellectual Property (as defined below) necessary for the conduct of
the Company’s business as now conducted or as described in the Company SEC
Documents to be conducted, except as such failure to license, own, possess, or
acquire such rights would not result in a Material Adverse Effect. Furthermore,
(A) to the Company’s knowledge, there is no infringement, misappropriation or
violation by third parties of any such Intellectual Property, except as such
infringement, misappropriation or violation would not result in a Material
Adverse Effect; (B) there is no pending or, to the knowledge of the Company,
threatened, action, suit, proceeding or claim by others challenging the
Company’s rights in or to any such Intellectual Property, and the Company is
unaware of any facts which would form a reasonable basis for any such claim;
(C) the Intellectual Property owned by the Company, and to the Company’s
knowledge, the Intellectual Property licensed to the Company, has not been
adjudged invalid or unenforceable, in whole or in part, and there is no pending
or, to the Company’s knowledge, threatened action, suit, proceeding or claim by
others (excluding with respect to ordinary course interactions with patent
authorities during patent prosecution) challenging the validity or scope of any
such Intellectual Property, and the Company is unaware of any facts which would
form a reasonable basis for any such claim; (D) there is no pending or, to the
Company’s knowledge, threatened action, suit, proceeding or claim by others that
the Company infringes, misappropriates or otherwise violates any Intellectual
Property or other proprietary rights of others, and the Company is unaware of
any fact which would form a reasonable basis for any such claim; and (E) to the
Company’s knowledge, no employee of the Company is in or has ever been in
violation of any term of any employment contract, patent disclosure agreement,
invention assignment agreement, non-competition agreement, non-solicitation
agreement, nondisclosure agreement or any restrictive covenant to or with a
former employer where

 

12



--------------------------------------------------------------------------------

the basis of such violation relates to such employee’s employment with the
Company or actions undertaken by the employee while employed with the Company,
except as such violation would not result in a Material Adverse Effect.
“Intellectual Property” shall mean all patents, patent applications, trade and
service marks, trade and service mark registrations, trade names, copyrights,
licenses, inventions, trade secrets, domain names, technology, know-how and
other intellectual property.

3.16     Environmental Matters.     Except as would not reasonably be expected
to, individually or in the aggregate, have a Material Adverse Effect: (i) no
notice, notification, demand, request for information, citation, summons,
complaint or Order has been received since January 1, 2019 by, and no Action is
pending or, to the Company’s knowledge, threatened by any Person against, the
Company or any of its Subsidiaries, and no penalty has been assessed against the
Company or any of its Subsidiaries, in each case, with respect to any matters
relating to or arising out of any Environmental Law and (ii) the Company and its
Subsidiaries are in compliance in all material respects with all applicable
Environmental Laws, including any Consent required by Environmental Laws.

3.17     Insurance.     Except as has not had, and would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect,
(a) all insurance policies (“Policies”) with respect to the business and assets
of the Company and its Subsidiaries are in full force and effect, (b) neither
the Company nor any of its Subsidiaries is in breach or default, and neither the
Company nor any of its Subsidiaries has taken any action or failed to take any
action that, with notice or the lapse of time, would constitute such a breach or
default, or permit termination or modification of any of the Policies, and
(c) the Company and its Subsidiaries have not received any written notice of
cancellation or threatened cancellation of any of the Policies or of any claim
pending regarding the Company or any of its Subsidiaries under any of such
Policies as to which coverage has been questioned, denied or disputed by the
underwriters of such Policies. The Company and its Subsidiaries maintain
insurance with reputable insurers in such amounts and against such risks as is
customary for the industries in which it and its Subsidiaries operate and as the
management of the Company has in good faith determined to be prudent and
appropriate.

3.18     Contracts.     Neither the Company nor any of its Subsidiaries is in
violation, default or breach under any of its Material Contracts. All Material
Contracts required to be filed with the Company SEC Documents have been timely
filed.

3.19     Anti-Corruption and Anti-Bribery Laws.     Neither the Company and its
Subsidiaries, nor, to the Company’s knowledge, any of their respective director,
officer, agent, employee or other authorized person acting on behalf of the
Company is aware of or has taken any action, directly or indirectly, that could
result in a violation or a sanction for violation by such persons of the Foreign
Corrupt Practices Act of 1977 or the U.K. Bribery Act 2010, each as may be
amended, or similar law of any other relevant jurisdiction, or the rules or
regulations thereunder; and the Company has instituted and maintain policies and
procedures to ensure compliance therewith. No part of the proceeds from the sale
of the Shares will be used, directly or indirectly, in violation of the Foreign
Corrupt Practices Act of 1977 or the U.K. Bribery Act 2010, each as may be
amended, or similar law of any other relevant jurisdiction, or the rules or
regulations thereunder.

 

13



--------------------------------------------------------------------------------

3.20     Economic Sanctions.     Neither the Company and its Subsidiaries, nor,
to the Company’s knowledge, any of their respective director, officer, agent,
employee or other authorized person acting on behalf of the Company: (i) is, or
is controlled or 50% or more owned in the aggregate by or is acting on behalf
of, one or more individuals or entities that are currently the subject of any
sanctions administered or enforced by the United States (collectively,
“Sanctions” and such persons, “Sanctioned Persons” and each such person, a
“Sanctioned Person”) or (ii) has, within the last five (5) years, done the
Company’s business in a country or territory that was, or whose government was,
at such time the subject of Sanctions that broadly prohibit dealings with that
country or territory. Within the past five (5) years, to the knowledge of the
Company, it has neither been the subject of any governmental investigation or
inquiry regarding compliance with Sanctions nor has it been assessed any fine or
penalty in regard to compliance with Sanctions.

3.21    Accountants.     The Company’s registered public accounting firm is
Ernst & Young LLP. To the Company’s knowledge, Ernst & Young LLP are independent
public accountants with respect to the Company within the meaning of the
Securities Act and Exchange Act and the applicable published rules and
regulations thereunder.

3.22     Money Laundering.     The operations of the Company and its
Subsidiaries are and have been conducted at all times in compliance with
applicable financial record-keeping and reporting requirements of the Currency
and Foreign Transactions Reporting Act of 1970, as amended, applicable money
laundering statutes and applicable rules and regulations thereunder
(collectively, the “Money Laundering Laws”), and no action, suit or proceeding
by or before any court or governmental agency, authority or body or any
arbitrator involving the Company with respect to the Money Laundering Laws is
pending or, to the Company’s knowledge, threatened.

3.23     Labor Relations.     No labor dispute exists or, to the knowledge of
the Company, is imminent with respect to any of the employees of the Company,
which could reasonably be expected to result in a Material Adverse Effect. None
of the Company’s or its Subsidiaries’ employees is a member of a union that
relates to such employee’s relationship with the Company or such Subsidiary, and
neither the Company nor any of its Subsidiaries is a party to a collective
bargaining agreement, and the Company and its Subsidiaries believe that their
relationships with their employees are good. To the knowledge of the Company, no
executive officer of the Company or any Subsidiary, is, or is now expected to
be, in violation of any material term of any employment contract,
confidentiality, disclosure or proprietary information agreement or
non-competition agreement, or any other contract or agreement or any restrictive
covenant in favor of any third party, and the continued employment of each such
executive officer does not subject the Company or any of its Subsidiaries to any
liability with respect to any of the foregoing matters. The Company and its
Subsidiaries are in compliance with all U.S. federal, state, local and foreign
laws and regulations relating to employment and employment practices, terms and
conditions of employment and wages and hours, except where the failure to be in
compliance could not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect.

3.24     Title to Assets.     The Company and the Subsidiaries have good and
marketable title in fee simple to, or have valid and marketable rights to lease
or otherwise use, all

 

14



--------------------------------------------------------------------------------

real property and all personal property that is material to the business of the
Company and the Subsidiaries, in each case free and clear of all Liens, except
for (i) Liens as do not materially affect the value of such property and do not
materially interfere with the use made and proposed to be made of such property
by the Company and the Subsidiaries and (ii) Liens for the payment of federal,
state or other taxes, for which appropriate reserves have been made in
accordance with GAAP, and the payment of which is neither delinquent nor subject
to penalties. Any real property and facilities held under lease by the Company
and the Subsidiaries are held by them under valid, subsisting and enforceable
leases with which the Company and the Subsidiaries are in compliance.

3.25     Foreign Corrupt Practices.     Neither the Company nor any Subsidiary,
nor to the knowledge of the Company or any Subsidiary, any agent or other person
acting on behalf of the Company or any Subsidiary, has (i) directly or
indirectly, used any funds for unlawful contributions, gifts, entertainment or
other unlawful expenses related to foreign or domestic political activity,
(ii) made any unlawful payment to foreign or domestic government officials or
employees or to any foreign or domestic political parties or campaigns from
corporate funds, (iii) failed to disclose fully any contribution made by the
Company or any Subsidiary (or made by any person acting on its behalf of which
the Company is aware) which is in violation of law, or (iv) violated in any
material respect any provision of FCPA. The Company has taken reasonable steps
to ensure that its accounting controls and procedures are sufficient to cause
the Company to comply in all material respects with the FCPA.

4.        Representations and Warranties of the Purchaser.     The Purchaser
hereby represents and warrants as of the date hereof to the Company as follows:

4.1     Organization; Good Standing.     The Purchaser is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware. The Purchaser has or will have all requisite power and authority to
purchase the Shares and Warrant and to perform its obligations under and to
carry out the other transactions contemplated by this Agreement, and no further
approval or authorization by any of its stockholders, partners, members or other
equity owners, as the case may be, is required.

4.2     Requisite Power and Authority.     The Purchaser has all necessary power
and authority to execute and deliver this Agreement and all action on the
Purchaser’s part required for the lawful execution and delivery of this
Agreement has been taken. This Agreement has been duly and validly executed and
delivered by the Purchaser and this Agreement is, assuming due authorization,
execution and delivery by the Company, valid and binding obligations of the
Purchaser, enforceable in accordance with its terms, except (a) as limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other Laws of
general application affecting enforcement of creditors’ rights, (b) as limited
by general principles of equity that restrict the availability of equitable
remedies, and (c) to the extent that the enforceability of indemnification
provisions may be limited by applicable Laws.

4.3     No Conflicts.     The execution, delivery and performance of this
Agreement and compliance with the provisions hereof by the Purchaser will not,
with or without the passage of time or giving of notice: (i) conflict with or
result in a violation of the certificate of incorporation, bylaws, or other
organizational or constitutive documents of the Purchaser as in

 

15



--------------------------------------------------------------------------------

effect on the Closing Date, (ii) result in any violation of any Law or Order to
which the Purchaser or any of its assets is subject, (iii) (A) conflict with or
result in a breach, violation of, or constitute a default under, or (B) give any
third party the right to modify, terminate or accelerate, or cause any
modification, termination or acceleration of, any obligation under any Contract
to which the Purchaser is a party, or (iv) result in the creation of any Lien
upon any of the Purchaser’s assets or capital stock, except in the case of any
of clauses (ii), (iii) and (iv) above, as would not reasonably be expected to
materially impair of the ability of the Purchaser to perform its obligations
under this Agreement and the transactions contemplated thereby in any material
respect.

4.4     No Governmental Authority or Third Party Consents.     No Consent is
required to be obtained or filed by the Purchaser in connection with the
authorization, execution and delivery of this Agreement or with the purchase of
the Shares or Warrant, except such as have been obtained or filed.

4.5     Investment Representations.     Purchaser understands that the Shares
and Warrant have not been registered under the Securities Act. The Purchaser
also understands that the Shares and Warrant are being offered and sold pursuant
to an exemption from registration contained in the Securities Act based in part
upon the Purchaser’s representations contained in the Agreement. The Purchaser
hereby represents and warrants as follows:

(a)     Purchaser Acknowledgements.     The Purchaser acknowledges that the
Shares and Warrant have not been registered under the Securities Act or under
any state or foreign securities laws. The Purchaser (i) acknowledges that it is
acquiring the Shares and Warrant pursuant to an exemption from registration
under the Securities Act solely for investment with no present intention to
distribute any of the Shares or Warrant to any person in violation of applicable
securities Laws, (ii) will not sell or otherwise dispose of any of the Shares or
Warrant, except in compliance with the registration requirements or exemption
provisions of the Securities Act and any other applicable securities Laws,
(iii) has such knowledge and experience in financial and business matters and in
investments of this type that it is capable of evaluating the merits and risks
of its investment in the Shares and Warrant and of making an informed investment
decision, (iv) is an “accredited investor” (as that term is defined by Rule 501
of the Securities Act) and (v) (A) has been furnished with or has had full
access to all the information that it considers necessary or appropriate to make
an informed investment decision with respect to the Shares and Warrant, (B) has
had an opportunity to discuss with management of the Company the intended
business and financial affairs of the Company and, in connection therewith,
obtained information necessary to verify any information furnished to it or to
which it had access (it being agreed and understood that this clause (v) does
not affect the Company’s representations and warranties contained in Section 3)
and (C) can bear the economic risk of (x) an investment in the Shares and
Warrant indefinitely and (y) a total loss in respect of such investment. The
Purchaser has such knowledge and experience in business and financial matters so
as to enable it to understand and evaluate the risks of and from an investment
decision with respect to its investment in the Shares and Warrant and to protect
its own interest in connection with such investment. The Purchaser hereby
confirms, that the Shares and Warrant to be acquired by the Purchaser will be
acquired for investment for the Purchaser’s own account, not as a nominee or
agent, and not with a view to the resale or distribution of any part thereof,
and that the Purchaser has no present intention of selling, granting any
participation in, or otherwise

 

16



--------------------------------------------------------------------------------

distributing the same. The Purchaser further represents that the Purchaser does
not presently have any contract, undertaking, agreement or arrangement with any
Person to sell, transfer or grant participations to such Person or to any third
Person, with respect to any of the Shares or Warrant. The Purchaser has not been
formed for the specific purpose of acquiring the Shares and Warrant. The
Purchaser understands that there is no assurance that any exemption from
registration under the Securities Act will be available to transfer the Shares
or Warrant and that, even if available, such exemption may not allow the
Purchaser to transfer all or any portion of the Shares under the circumstances,
in the amounts or at the times the Purchaser might propose.

(b)     Financial Capability.     The Purchaser has funds necessary to
consummate the Closing on the terms and conditions contemplated by this
Agreement.

(c)     Ownership.     Neither the Purchaser nor any of its Controlled
Affiliates is the owner of record or the beneficial owner of shares of Common
Stock or Common Stock Equivalents.

4.6     Transfer Restrictions.

(a)    The Purchaser understands that the Shares, Warrant and Common Stock
issued upon exercise of the Warrant shall be subject to restrictions on resale
pursuant to this Agreement and applicable securities Laws and that any
certificates representing the Shares, Warrants, Common Stock issued upon
exercise of the Warrant or the applicable balance account of the Purchaser with
the Company’s transfer agent shall bear transfer restrictions with the effect of
the following applicable legends:

(i)    “THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF
1933. THEY MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE
ABSENCE OF A REGISTRATION STATEMENT IN EFFECT WITH RESPECT TO THE SECURITIES
UNDER THE SECURITIES ACT OR AN OPINION OF COUNSEL THAT SUCH REGISTRATION IS NOT
REQUIRED OR UNLESS SOLD PURSUANT TO RULE 144 OF THE SECURITIES ACT.”;

(ii)     “THESE SECURITIES ARE SUBJECT TO TRANSFER AND OTHER RESTRICTIONS SET
FORTH IN A SECURITIES PURCHASE AGREEMENT, DATED MAY 22, 2020, COPIES OF WHICH
ARE ON FILE WITH CONTRAFECT CORPORATION”; and

(iii)    any legend required by other applicable securities Laws.

(b)     The Shares, Warrant and Common Stock issued upon exercise of the Warrant
shall not bear the transfer restrictions set forth in Section 4.6(a)(i) hereof:
(i) following a sale of Shares pursuant to an effective registration statement
covering the resale of such Shares, Warrant or Common Stock issued upon the
exercise of the Warrant, (ii) following any sale of Shares, the Warrant or
Common Stock issued upon exercise of the Warrant pursuant to Rule 144
promulgated under the Securities Act (“Rule 144”) (or any successor provision
then in effect), or (iii) if such legend is not required under applicable
requirements of the Securities Act (including judicial interpretations and
pronouncements issued by the staff of the

 

17



--------------------------------------------------------------------------------

Commission). In addition, the Shares, Warrant and Common Stock issued upon the
exercise of the Warrant shall not bear the transfer restrictions set forth in
Section 4.6(a)(iii) hereof following a sale of Shares, the Warrant or Common
Stock issued upon exercise of the Warrant if, following a sale, such securities
are not required to carry a legend pursuant to such applicable securities Laws.
Notwithstanding the foregoing, the Company shall direct the Transfer Agent to
remove the transfer restriction set forth in Section 4.6(a)(i) applicable to the
Shares, Warrant or Common Stock issued upon exercise of the Warrant upon the
written request of the Purchaser, within two (2) Business Days of such request,
at such time as the Shares, Warrant and/or Common Stock issued upon exercise of
the Warrant may be transferred without the requirement that the Company be in
compliance with the public information requirements and without volume or
manner-of-sale restrictions under Rule 144.

5.        Covenants and Agreements.

5.1     Further Assurances.     Subject to the terms and conditions of this
Agreement, each of the Company and the Purchaser agrees to use its reasonable
best efforts to take, or cause to be taken, all actions, and to do, or cause to
be done, and assist the other party hereto in doing, all things reasonably
necessary, proper or advisable to obtain satisfaction of the conditions
precedent to the consummation of the transactions contemplated at the Closing,
including: (a) obtaining all necessary Consents and the making of all filings
and the taking of all steps as may be necessary to obtain a required Consent or
avoid an Action by any Governmental Authority, (b) the defending of any Actions
challenging this Agreement or the consummation of the transactions contemplated
hereby, including seeking to have any stay or temporary restraining order
entered by any court or other Governmental Authority vacated or reversed, and
(c) the execution and delivery of any additional instruments necessary to
consummate the transactions contemplated by, and to fully carry out the purposes
of, this Agreement.

5.2    [Reserved.]

5.3    Restrictions on Transfer.

(a)     During the period commencing on the Closing Date and ending on the date
that is six (6) months following the Closing Date (the “Lock-Up Period”), the
Purchaser will not Transfer any Shares, Warrant or Common Stock issued upon
exercise of the Warrant. Notwithstanding this Section 5.3, the Purchaser shall
be permitted to Transfer any portion or all of its Shares, Warrant or Common
Stock issued upon exercise of the Warrant at any time under the following
circumstances:

(i)     Transfers to any Affiliate, but only if the transferee agrees in writing
for the benefit of the Company to be bound by the terms of this Agreement and if
the transferee and the transferor agree for the express benefit of the Company
that the transferee shall Transfer Shares, the Warrant or Common Stock issued
upon exercise of the Warrant so Transferred back to the transferor at or before
such time as the transferee ceases to be an Affiliate of the transferor; or

(ii)    Transfers that have been approved in writing by the Company; or

 

18



--------------------------------------------------------------------------------

(iii)     if, following the Closing Date, the (A) Purchaser exceeds 20%
ownership of the Company’s voting securities solely as a result of an action
taken by the Company and (B) as a result of (iii)(A), the Purchaser’s auditors
determine that the Company’s financial results must be consolidated with the
Purchaser’s in the Purchaser’s financial statements pursuant to the principles
of consolidation under GAAP, Transfers made in order to reduce the Purchaser’s
ownership of the Company voting securities to the greater of (y) 19.99% and
(z) such amount as would not require such consolidation under GAAP.

(b)     Notwithstanding Section 5.3(a) above, nothing contained herein shall
prohibit the Purchaser from engaging in any hedging transactions or from
otherwise hedging directly or indirectly its economic exposure with respect to
any portion or all of its Shares.

5.4    [Reserved.]

5.5     Securities Law Disclosure; Publicity.     No public release or
announcement concerning the transactions contemplated hereby, including the
public filing of this Agreement pursuant to applicable securities Laws, shall be
issued by the Company or the Purchaser without the prior consent of the Company
(in the case of a release or announcement by the Purchaser) or the Purchaser (in
the case of a release or announcement by the Company) (which consents shall not
be unreasonably withheld, conditioned or delayed), except for any such release
or announcement as may be required by securities Law or other applicable Law or
the applicable rules or regulations of any securities exchange or securities
market, in which case the Company or the Purchaser, as the case may be, shall
allow the Purchaser or the Company, as applicable, reasonable time to comment on
such release or announcement in advance of such issuance and the disclosing
party shall consider the other party’s comments in good faith; provided that the
Purchaser hereby consents to those public releases and announcements set forth
in the prospectus supplement in connection with the Public Offering, current
report on Form 8-K and press release, in each case to be filed or dated on or
about the date hereof, substantially in the forms previously furnished to the
Purchaser, and the Company hereby consents to the Purchaser (i) filing a Form
13G and any amendments thereto, and (ii) including disclosure related to this
investment in the Purchaser’s public filings, if required under securities Laws.

5.6     Nasdaq Matters.     Prior to the Closing, the Company shall (a) take all
actions which are necessary, including providing appropriate notice to Nasdaq of
the transactions contemplated by this Agreement, for the Shares purchased at the
Closing and the Common Stock issuable upon the exercise of the Warrant to be
listed on the Nasdaq Capital Market and (b) comply with all listing, reporting,
filing, and other obligations under the rules of Nasdaq and of the SEC.

5.7     Interim Operations of the Company.     Prior to the Closing Date or the
earlier termination of this Agreement in accordance with its terms, the Company
shall not voluntarily delist from the Nasdaq Capital Market. Between the date
hereof and the Closing Date, the Company will not amend its certificate of
incorporation in a manner that is adverse to the Purchaser’s rights under this
Agreement, and will not take or knowingly omit to take any action, or permit its
Subsidiaries to take or to knowingly omit to take any action, that would or
could reasonably be expected to have a Material Adverse Effect.

 

19



--------------------------------------------------------------------------------

5.8    Integration. The Company shall not sell, offer for sale or solicit offers
to buy or otherwise negotiate in respect of any security (as defined in the
Securities Act) that would be integrated with the offer or sale of the Shares
and Warrant to be issued to the Purchaser hereunder for purposes of the rules
and regulations of any of the following markets or exchanges on which the shares
of Common Stock or the Company is listed or quoted for trading on the date in
question: the Pink OTC Markets, the OTC Bulletin Board, the Nasdaq Capital
Market, the Nasdaq Global Market, the Nasdaq Global Select Market, the NYSE MKT
or the New York Stock Exchange.

5.9    Notification. After the date hereof and prior to the Closing Date, the
Company shall promptly deliver to the Purchaser a written notice of any event or
development that would, or could reasonably be expected to, result in any
condition to Closing set forth in Section 6, not to be satisfied.

5.10    Use of Proceeds. The net proceeds received by the Company from the
closing hereunder shall be used in a manner consistent with the use described
under the caption “Use of Proceeds” in the prospectus supplement relating to the
Public Offering.

6.    Conditions to Closing.

6.1    Conditions to Purchaser’s Obligations at the Closing. The Purchaser’s
obligation to purchase Shares at the Closing is subject to the satisfaction, at
or prior to the Closing Date, of the following conditions (unless waived in
writing by the Purchaser):

(a)    Representations and Warranties. The representations and warranties made
by the Company in Section 3 hereof shall be true and correct in all material
respects as of the Signing Date and the Closing Date as if made on such date,
except to the extent any such representation and warranty is (i) already
qualified by materiality, in which case it shall be true and correct as of such
dates or (ii) specifically made as of a particular date, in which case it shall
be true and correct as of such date.

(b)    Performance of Obligations. The Company shall have performed and complied
in all material respects with all agreements and conditions herein required to
be performed or complied with by the Company on or before the Closing Date.

(c)    Legal Investment. The sale and issuance of the Shares shall be legally
permitted by all Laws to which the Purchaser and the Company are subject.

(d)    No Orders. No Order shall be in effect preventing the consummation of the
transactions contemplated by this Agreement.

(e)    Closing Deliverables. The Company shall deliver or cause to be delivered
to the Purchaser all items listed in Section 2.3(a).

(f)    Consents, Permits, and Waivers. All Consents necessary or appropriate for
consummation of the transactions contemplated by this Agreement shall have been
obtained, including the approval of the board of directors of the Company.

 

20



--------------------------------------------------------------------------------

(g)    Material Adverse Effect. No Material Adverse Effect shall have occurred
and be continuing.

(h)    The Company’s Nasdaq Listing. The Company’s Common Stock shall continue
to be listed on the Nasdaq Capital Market.

(i)    Public Offering. The Company shall have entered into, executed and
delivered the Underwriting Agreement in connection with the Public Offering and
the purchase price thereunder shall have been paid in full.

6.2    Conditions to Company’s Obligations at the Closing. The Company’s
obligation to issue and sell Shares at the Closing is subject to the
satisfaction, on or prior to the Closing Date, of the following conditions
(unless waived in writing by the Company):

(a)     Representations and Warranties. The representations and warranties in
Section 4 made by the Purchaser shall be true and correct in all material
respects as of the Signing Date and the Closing Date as if made on such date,
except to the extent any such representation and warranty is (i) already
qualified by materiality, in which case it shall be true and correct as of such
dates or (ii) specifically made as of a particular date, in which case it shall
be true and correct as of such date.

(b)    Performance of Obligations. The Purchaser shall have performed and
complied with all agreements and conditions herein required to be performed or
complied with by the Purchaser on or before the Closing Date.

(c)    Legal Investment. The sale and issuance of the Shares and Warrant shall
be legally permitted by all Laws to which the Purchaser and the Company are
subject.

(d)    No Orders. No Order shall be in effect preventing the consummation of the
transactions contemplated by this Agreement.

(e)    Closing Deliverables. The Purchaser shall deliver or cause to be
delivered to the Company all items listed in Section 2.3(b).

(f)    Consents, Permits, and Waivers. All Consents necessary or appropriate for
consummation of the transactions contemplated by this Agreement shall have been
obtained.

7.    [Reserved]

8.    Miscellaneous.

8.1    Termination. This Agreement may be terminated at any time prior to the
Closing by:

(a)    mutual written consent of the Company and the Purchaser;

 

21



--------------------------------------------------------------------------------

(b)    the Purchaser if the Underwriting Agreement is terminated;

(c)    either the Company or the Purchaser, upon written notice to the other no
earlier than ninety (90) days after the Signing Date (the “Termination Date”),
if the Closing has not been consummated by the Termination Date; or

(d)    either the Company or the Purchaser, upon written notice to the other, if
any of the conditions to the Closing set forth in Section 6.1(c), 6.1(d),
6.1(f), 6.2(c), 6.2(d) or 6.2(f), as applicable, despite the use of reasonable
efforts shall have become incapable of fulfillment by the Termination Date and
shall not have been waived in writing by the other party within ten
(10) Business Days after receiving receipt of written notice of an intention to
terminate pursuant to this clause (d); provided, however, that the right to
terminate this Agreement under this Section 8.1(d) shall not be available to any
party whose failure to fulfill any obligation under this Agreement has been the
cause of, or resulted in, the failure to consummate the transactions
contemplated hereby prior to the Termination Date.

8.2    Effect of Termination. In the event of the termination of this Agreement
pursuant to Section 8.1 hereof, this Agreement (except for this Section 8 (other
than Section 8.10), and any definitions set forth in this Agreement and used in
such sections) shall forthwith become void and have no effect, without any
liability on the part of any party hereto or its Affiliates; provided, however,
that nothing contained in this Section 8.2 shall relieve any party from
liability for fraud or any intentional or willful breach of this Agreement.

8.3    Governing Law; Waiver of Jury Trial. This Agreement shall be governed by
and construed in accordance with the Laws of the State of New York, without
regard to the conflict of laws principles thereof that would require the
application of the Law of any other jurisdiction. The parties irrevocably and
unconditionally submit to the exclusive jurisdiction of the United States
District Court for the Southern District of New York solely and specifically for
the purposes of any action or proceeding arising out of or in connection with
this Agreement. EACH OF THE PARTIES TO THIS AGREEMENT HEREBY AGREES THAT
JURISDICTION AND VENUE IN ANY SUIT, ACTION OR PROCEEDING BROUGHT BY ANY PARTY
ARISING OUT OF OR RELATING TO THIS AGREEMENT (INCLUDING ANY SUIT, ACTION OR
PROCEEDING SEEKING EQUITABLE RELIEF) SHALL PROPERLY AND EXCLUSIVELY LIE IN THE
STATE AND FEDERAL COURTS LOCATED IN THE STATE OF NEW YORK (THE “CHOSEN COURTS”).
EACH PARTY HERETO FURTHER AGREES NOT TO BRING ANY SUCH SUIT, ACTION OR
PROCEEDING IN ANY COURT OTHER THAN THE CHOSEN COURTS PURSUANT TO THE FOREGOING
SENTENCE (OTHER THAN UPON APPEAL). BY EXECUTION AND DELIVERY OF THIS AGREEMENT,
EACH PARTY IRREVOCABLY SUBMITS TO THE JURISDICTION OF THE CHOSEN COURTS FOR
ITSELF AND IN RESPECT OF ITS PROPERTY WITH RESPECT TO SUCH SUIT, ACTION OR
PROCEEDING. THE PARTIES HERETO IRREVOCABLY AGREE THAT VENUE WOULD BE PROPER IN
EACH OF THE CHOSEN COURTS, AND HEREBY WAIVE ANY OBJECTION THAT ANY SUCH CHOSEN
COURT IS AN IMPROPER OR INCONVENIENT FORUM FOR THE RESOLUTION OF SUCH SUIT,
ACTION OR PROCEEDING. TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW WHICH
CANNOT BE WAIVED, EACH PARTY HERETO HEREBY WAIVES AND COVENANTS THAT IT WILL NOT
ASSERT

 

22



--------------------------------------------------------------------------------

(WHETHER AS PLAINTIFF, DEFENDANT OR OTHERWISE) ANY RIGHT TO TRIAL BY JURY IN ANY
FORUM IN RESPECT OF ANY ISSUE OR ACTION, CLAIM, CAUSE OF ACTION OR SUIT (IN
CONTRACT, TORT OR OTHERWISE) INQUIRY, PROCEEDING OR INVESTIGATION ARISING OUT OF
OR BASED UPON THIS AGREEMENT OR THE SUBJECT MATTER HEREOF OR IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE TRANSACTIONS CONTEMPLATED HEREBY,
IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING. EACH PARTY HERETO
ACKNOWLEDGES THAT IT HAS BEEN INFORMED BY THE OTHER PARTIES HERETO THAT THIS
SECTION 8.3 CONSTITUTES A MATERIAL INDUCEMENT UPON WHICH THEY ARE RELYING AND
WILL RELY IN ENTERING INTO THIS AGREEMENT. ANY PARTY HERETO MAY FILE AN ORIGINAL
COUNTERPART OR A COPY OF THIS SECTION 8.3 WITH ANY COURT AS WRITTEN EVIDENCE OF
THE CONSENT OF EACH SUCH PARTY TO THE WAIVER OF ITS RIGHT TO TRIAL BY JURY.

8.4    Survival. The representations, warranties, covenants and agreements made
herein shall survive for one (1) year following the Closing. The
representations, warranties, covenants and obligations of the Company, and the
rights and remedies that may be exercised by the Purchaser, shall not be limited
or otherwise affected by or as a result of any information furnished to, or any
investigation made by or knowledge of, the Purchaser or its representatives.

8.5    Successors and Assigns. Except as otherwise expressly provided herein,
the provisions hereof shall inure to the benefit of, and be binding upon the
parties hereto and their respective successors, assigns, heirs, executors and
administrators and shall inure to the benefit of and be enforceable by each
person who shall be a holder of the Shares, Warrant and Common Stock issued upon
the exercise of the Warrant from time to time; provided, however, that prior to
the receipt by the Company of adequate written notice of the transfer of any
Shares, Warrant or Common Stock issued upon the exercise of the Warrant
specifying the full name and address of the transferee, the Company may deem and
treat the person listed as the holder of such Shares, Warrant or Common Stock
issued upon the exercise of the Warrant in its records as the absolute owner and
holder of such Shares, Warrant or Common Stock issued upon the exercise of the
Warrant for all purposes. This Agreement may not be assigned by any party hereto
without the consent of the other party, provided, that the Purchaser may assign
its rights and obligations hereunder in whole or in part to any Affiliate of the
Purchaser or to any successor of the Purchaser as a result of a Change of
Control of the Purchaser, provided further, that in the case of such assignment
the assignee shall agree in writing to be bound by the provisions of this
Agreement and the Purchaser shall not be relieved of its obligations hereunder.

8.6    Entire Agreement. This Agreement, the exhibits and schedules hereto, and
the other documents delivered pursuant hereto constitute the full and entire
understanding and agreement between the parties with regard to the subjects
hereof and no party shall be liable for or bound to any other in any manner by
any oral or written representations, warranties, covenants and agreements except
as specifically set forth herein.

8.7    Severability. In the event one or more of the provisions of this
Agreement should, for any reason, be held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provisions of this

 

23



--------------------------------------------------------------------------------

Agreement, and this Agreement shall be construed as if such invalid, illegal or
unenforceable provision had never been contained herein. Upon such determination
that any provision of this Agreement, or the application of any such provision,
is invalid, illegal, void or unenforceable, the Company and the Purchaser shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the Company and the Purchaser as closely as possible to the fullest
extent permitted by Law in an acceptable manner to the end that the transactions
contemplated hereby are fulfilled to the greatest extent possible.

8.8    Amendment. No provision in this Agreement shall be supplemented, deleted
or amended except in a writing executed by an authorized representative of each
of the Purchaser and the Company. Any amendment effected in accordance with this
Section 8.8 shall be binding upon each holder of Shares purchased under this
Agreement at the time outstanding, each future holder of all such Shares, and
the Company, and any amendment not effected in accordance with this Section 8.8
shall be void and of no effect.

8.9    Waivers; Delays or Omissions. It is agreed that no delay or omission to
exercise any right, power or remedy accruing to any party, upon any breach,
default or noncompliance by another party under this Agreement, shall impair any
such right, power or remedy, nor shall it be construed to be a waiver of any
such breach, default or noncompliance, or any acquiescence therein, or of or in
any similar breach, default or noncompliance thereafter occurring. It is further
agreed that any Consent of any kind or character on any party’s part of any
breach, default or noncompliance under this Agreement or any waiver on such
party’s part of any provisions or conditions of the Agreement must be in writing
and shall be effective only to the extent specifically set forth in such
writing. All remedies, either under this Agreement, by Law, or otherwise
afforded to any party, shall be cumulative and not alternative. Any waiver
effected in accordance with this Section 8.9 shall be binding upon each holder
of Shares or Warrant purchased under this Agreement at the time outstanding,
each future holder of all such Shares, and the Company, and any waiver not
effected in accordance with this Section 8.9 shall be void and of no effect.

8.10    Equitable Relief. Each of the Company and the Purchaser hereby
acknowledges and agrees that the failure of the Company to perform its
respective agreements and covenants hereunder will cause irreparable injury to
the Purchaser, for which damages, even if available, will not be an adequate
remedy. Accordingly, the Company hereby agrees that the Purchaser shall be
entitled to seek the issuance of equitable relief by any court of competent
jurisdiction to compel performance of the Company’s obligations.

 

24



--------------------------------------------------------------------------------

8.11    Notices. All notices and other communications under this Agreement must
be in writing and are deemed duly delivered when (a) delivered if delivered
personally or by nationally recognized overnight courier service (costs
prepaid), (b) sent by facsimile or email with confirmation of transmission by
the transmitting equipment and receipt or (c) received or rejected by the
addressee, if sent by United States of America certified or registered mail,
return receipt requested; in each case to the following addresses, email
addresses or facsimile numbers and marked to the attention of the individual (by
name or title) designated below (or to such other address, email address,
facsimile number or individual as a party may designate by notice to the other
parties):

If to the Company:

ContraFect Corporation

28 Wells Avenue, 3rd Floor

Yonkers, NY 10701

Attention: Chief Financial Officer

Email: MMessinger@contrafect.com

with a copy (which will not constitute notice) to:

Latham & Watkins LLP

200 Clarendon Street

Boston, MA 02116

Facsimile: +1 (617) 948-6001

Attention: Peter N. Handrinos

Email: Peter.Handrinos@lw.com

If to the Purchaser:

Pfizer Inc.

235 East 42nd Street

New York, NY 10017

Attention: Senior Vice President, Worldwide Business Development

Email: doug.giordano@pfizer.com

with a copy (which will not constitute notice) to each of the following:

Pfizer Inc.

235 East 42nd Street

New York, NY 10017

Attention: Andrew J. Muratore, Esq. Email: andrew.j.muratore@pfizer.com

and

Skadden, Arps, Slate, Meagher & Flom LLP

One Manhattan West

New York, NY 10001

Attention: Laura Kaufmann Belkhayat

Email: Laura.Kaufmann@skadden.com

8.12    Expenses. Each party shall pay all costs and expenses that it incurs
with respect to the negotiation, execution, delivery and performance of this
Agreement.

8.13    Titles and Subtitles. The titles of the sections and subsections of the
Agreement are for convenience of reference only and are not to be considered in
construing this Agreement.

 

25



--------------------------------------------------------------------------------

8.14    Counterparts. This Agreement may be executed in any number of
counterparts (including via facsimile, PDF or other electronic signature), each
of which shall be an original, but all of which together shall constitute one
instrument.

8.15    Broker’s Fees. Each party hereto represents and warrants that no agent,
broker, investment banker, person or firm acting on behalf of or under the
authority of such party hereto is or will be entitled to any broker’s or
finder’s fee or any other commission directly or indirectly in connection with
the transactions contemplated herein. Each party hereto further agrees to
indemnify each other party for any claims, losses or expenses incurred by such
other party as a result of the representation in this Section 8.15 being untrue.

8.16    Pronouns. All pronouns contained herein, and any variations thereof,
shall be deemed to refer to the masculine, feminine or neutral, singular or
plural, as to the identity of the parties hereto may require. The words
“include,” “includes” and “including” will be deemed to be followed by the
phrase “without limitation”. The meanings given to terms defined herein will be
equally applicable to both the singular and plural forms of such terms. All
references to “dollars” or “$” will be deemed references to the lawful money of
the United States of America. All exhibits attached hereto and all other
attachments hereto are hereby incorporated herein by reference and made a part
hereof.

8.17    Third Party Beneficiaries. None of the provisions of this Agreement
shall be for the benefit of or enforceable by any Third Party, including any
creditor of any party hereto. No Third Party shall obtain any right under any
provision of this Agreement or shall by reason of any such provision make any
claim in respect of any debt, liability or obligation (or otherwise) against any
party hereto.

8.18    No Strict Construction. In the event an ambiguity or question of intent
or interpretation arises, this Agreement shall be construed as if drafted
jointly by the parties hereto, and no presumption or burden of proof shall arise
favoring or disfavoring any party hereto by virtue of the authorship of any
provisions of this Agreement.

[Signature Page to Follow]

 

26



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date set forth in the first paragraph hereof.

 

Company: CONTRAFECT CORPORATION By:  

/s/ Roger J. Pomerantz

Name: Roger J. Pomerantz, M.D., F.A.C.P. Title: President and Chief Executive
Officer



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date set forth in the first paragraph hereof.

 

Purchaser: PFIZER INC. By:  

/s/ Doug Giordano

Name: Doug Giordano Title: Senior Vice President Business Development



--------------------------------------------------------------------------------

Exhibit A

Form of Warrant



--------------------------------------------------------------------------------

THIS WARRANT AND THE SHARES ISSUABLE HEREUNDER HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY APPLICABLE STATE SECURITIES LAWS,
AND MAY NOT BE SOLD, PLEDGED OR OTHERWISE TRANSFERRED WITHOUT AN EFFECTIVE
REGISTRATION THEREOF UNDER THE ACT AND ANY APPLICABLE STATE SECURITIES LAWS, OR
PURSUANT TO RULE 144 OR AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE
ACT AND ANY APPLICABLE STATE SECURITIES LAWS.

THE NUMBER OF SHARES OF COMMON STOCK ISSUABLE UPON EXERCISE OF THIS WARRANT MAY
BE LESS THAN THE AMOUNTS SET FORTH ON THE FACE HEREOF PURSUANT TO SECTION 1(a)
OF THIS WARRANT.

CONTRAFECT CORPORATION

WARRANT TO PURCHASE COMMON STOCK

Warrant No.:

Date of Issuance: May 27, 2020 (“Issuance Date”)

CONTRAFECT CORPORATION, a Delaware corporation (the “Company”), hereby certifies
that, for good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the registered holder hereof or its permitted assigns
(the “Holder”), is entitled, subject to the terms set forth below, to purchase
from the Company, at the Exercise Price (as defined below) then in effect, upon
exercise of this Warrant to Purchase Common Stock (including any Warrants to
Purchase Common Stock issued in exchange, transfer or replacement hereof, the
“Warrant”), at any time or times on or after the Issuance Date, but not after
11:59 p.m., New York time, on the Expiration Date (as defined below), 505,617
(subject to adjustment as provided herein) fully paid and non-assessable shares
of Common Stock (as defined below) (the “Warrant Shares”, and such number of
Warrant Shares, the “Warrant Number”). Except as otherwise defined herein,
capitalized terms in this Warrant shall have the meanings set forth in
Section 17. This Warrant is issued pursuant to that certain Securities Purchase
Agreement, dated as of May 22, 2020 (the “Subscription Date”), by and among the
Company and Pfizer Inc., as amended from time to time (the “Purchase
Agreement”).

1. EXERCISE OF WARRANT.

(a) Mechanics of Exercise. Subject to the terms and conditions hereof
(including, without limitation, the limitations set forth in Section 1(f)), this
Warrant may be exercised by the Holder on any day on or after the Issuance Date
(an “Exercise Date”), in whole or in part, by delivery (whether via facsimile or
otherwise) of a written notice, in the form attached hereto as Exhibit A (the
“Exercise Notice”), of the Holder’s election to exercise this Warrant. Within
one (1) Trading Day following an exercise of this Warrant as aforesaid, the
Holder shall deliver payment to the Company of an amount equal to the Exercise
Price in effect on the date of such exercise multiplied by the number of Warrant
Shares as to which this Warrant was so exercised (the “Aggregate Exercise
Price”) in cash or via wire transfer of immediately available funds if the
Holder did not notify the Company in such Exercise Notice that such exercise was
made



--------------------------------------------------------------------------------

pursuant to a Cashless Exercise (as defined in Section 1(d)). The Holder shall
not be required to deliver the original of this Warrant in order to effect an
exercise hereunder. Execution and delivery of an Exercise Notice with respect to
less than all of the Warrant Shares shall have the same effect as cancellation
of the original of this Warrant and issuance of a new Warrant evidencing the
right to purchase the remaining number of Warrant Shares. Execution and delivery
of an Exercise Notice for all of the then-remaining Warrant Shares shall have
the same effect as cancellation of the original of this Warrant after delivery
of the Warrant Shares in accordance with the terms hereof. On or before the
first (1st) Trading Day following the date on which the Company has received an
Exercise Notice, the Company shall transmit by facsimile or electronic mail an
acknowledgment of confirmation of receipt of such Exercise Notice, in the form
attached hereto as Exhibit B, to the Holder and the Company’s transfer agent
(the “Transfer Agent”), which confirmation shall constitute an instruction to
the Transfer Agent to process such Exercise Notice in accordance with the terms
herein. On or before the second (2nd) Trading Day following the date on which
the Company has received such Exercise Notice (or such earlier date as required
pursuant to the 1934 Act or other applicable law, rule or regulation for the
settlement of a trade of such Warrant Shares initiated on the applicable
Exercise Date), the Company shall (i) provided that the Transfer Agent is
participating in The Depository Trust Company (“DTC”) Fast Automated Securities
Transfer Program, upon the request of the Holder, credit such aggregate number
of shares of Common Stock to which the Holder is entitled pursuant to such
exercise to the Holder’s or its designee’s balance account with DTC through its
Deposit/Withdrawal at Custodian system, or (ii) if the Transfer Agent is not
participating in the DTC Fast Automated Securities Transfer Program, upon the
request of the Holder, issue and deliver (via reputable overnight courier) to
the address as specified in the Exercise Notice, a certificate, registered in
the name of the Holder or its designee, for the number of shares of Common Stock
to which the Holder shall be entitled pursuant to such exercise. Upon delivery
of an Exercise Notice, the Holder shall be deemed for all corporate purposes to
have become the holder of record of the Warrant Shares with respect to which
this Warrant has been exercised, irrespective of the date such Warrant Shares
are credited to the Holder’s DTC account or the date of delivery of the
certificates evidencing such Warrant Shares (as the case may be). If this
Warrant is submitted in connection with any exercise pursuant to this
Section 1(a) and the number of Warrant Shares represented by this Warrant
submitted for exercise is greater than the number of Warrant Shares being
acquired upon an exercise and upon surrender of this Warrant to the Company by
the Holder, then, at the request of the Holder, the Company shall as soon as
practicable and in no event later than two (2) Business Days after any exercise
and at its own expense, issue and deliver to the Holder (or its designee) a new
Warrant (in accordance with Section 7(d)) representing the right to purchase the
number of Warrant Shares purchasable immediately prior to such exercise under
this Warrant, less the number of Warrant Shares with respect to which this
Warrant is exercised. No fractional shares of Common Stock are to be issued upon
the exercise of this Warrant, but rather the number of shares of Common Stock to
be issued shall be rounded down to the nearest whole number. The Company shall
pay any and all transfer, stamp, issuance and similar taxes, costs and expenses
(including, without limitation, fees and expenses of the Transfer Agent) that
may be payable with respect to the issuance and delivery of Warrant Shares upon
exercise of this Warrant. From the Issuance Date through and including the
Expiration Date, the Company shall maintain a transfer agent that participates
in the DTC’s Fast Automated Securities Transfer Program.

 

2



--------------------------------------------------------------------------------

(b) Exercise Price. For purposes of this Warrant, “Exercise Price” means $4.90,
subject to adjustment as provided herein.

(c) [Reserved].

(d) Cashless Exercise. Notwithstanding anything contained herein to the contrary
(other than Section 1(f) below), the Holder may, in its sole discretion,
exercise this Warrant in whole or in part and, in lieu of making the cash
payment otherwise contemplated to be made to the Company upon such exercise in
payment of the Aggregate Exercise Price, elect instead to receive upon such
exercise the “Net Number” of Warrant Shares determined according to the
following formula (a “Cashless Exercise”):

Net Number = (A x B) - (A x C)

                                     D

For purposes of the foregoing formula:

A = the total number of shares with respect to which this Warrant is then being
exercised.

B = the VWAP of the Common Stock of the Trading Day ending at the close of
business on the Principal Market immediately prior to the time of exercise as
set forth in the applicable Exercise Notice.

C = the Exercise Price then in effect for the applicable Warrant Shares at the
time of such exercise.

D = the VWAP of the Common Stock at the close of business on the Principal
Market on the date of delivery of the applicable Exercise Notice.

If the Warrant Shares are issued in a Cashless Exercise, the parties acknowledge
and agree that in accordance with Section 3(a)(9) of the 1933 Act, the Warrant
Shares take on the registered characteristics of the Warrants being exercised.
For purposes of Rule 144(d) promulgated under the 1933 Act, as in effect on the
Subscription Date, it is intended that the Warrant Shares issued in a Cashless
Exercise shall be deemed to have been acquired by the Holder, and the holding
period for the Warrant Shares shall be deemed to have commenced, on the date
this Warrant was originally issued pursuant to the Purchase Agreement.

(e) [Reserved].

(f) Limitations on Exercises. The Company shall not effect the exercise of any
portion of this Warrant, and the Holder shall not have the right to exercise any
portion of this Warrant, pursuant to the terms and conditions of this Warrant
and any such exercise shall be null and void and treated as if never made, to
the extent that after giving effect to such exercise, the Holder together with
the other Attribution Parties collectively would beneficially own in excess of
19.99% (the “Maximum Percentage”) of the shares of Common Stock outstanding
immediately after giving effect to such exercise. For purposes of the foregoing
sentence, the aggregate number of shares of Common Stock beneficially owned by
the Holder and the other

 

3



--------------------------------------------------------------------------------

Attribution Parties shall include the number of shares of Common Stock held by
the Holder and all other Attribution Parties plus the number of shares of Common
Stock issuable upon exercise of this Warrant with respect to which the
determination of such sentence is being made, but shall exclude shares of Common
Stock which would be issuable upon (A) exercise of the remaining, unexercised
portion of this Warrant beneficially owned by the Holder or any of the other
Attribution Parties and (B) exercise or conversion of the unexercised or
unconverted portion of any other securities of the Company (including, without
limitation, any convertible notes or convertible preferred stock or warrants,
including other Registered Warrants) beneficially owned by the Holder or any
other Attribution Party subject to a limitation on conversion or exercise
analogous to the limitation contained in this Section 1(f). For purposes of this
Section 1(f), beneficial ownership shall be calculated in accordance with
Section 13(d) of the 1934 Act. For purposes of determining the number of
outstanding shares of Common Stock the Holder may acquire upon the exercise of
this Warrant without exceeding the Maximum Percentage, the Holder may rely on
the number of outstanding shares of Common Stock as reflected in (x) the
Company’s most recent Annual Report on Form 10-K, Quarterly Report on Form 10-Q,
Current Report on Form 8-K or other public filing with the SEC, as the case may
be, (y) a more recent public announcement by the Company or (z) any other
written notice by the Company or the Transfer Agent, if any, setting forth the
number of shares of Common Stock outstanding (the “Reported Outstanding Share
Number”). If the Company receives an Exercise Notice from the Holder at a time
when the actual number of outstanding shares of Common Stock is less than the
Reported Outstanding Share Number, the Company shall (i) notify the Holder in
writing of the number of shares of Common Stock then outstanding and, to the
extent that such Exercise Notice would otherwise cause the Holder’s beneficial
ownership, as determined pursuant to this Section 1(f), to exceed the Maximum
Percentage, the Holder must notify the Company of a reduced number of Warrant
Shares to be acquired pursuant to such Exercise Notice (the number of shares by
which such purchase is reduced, the “Reduction Shares”) and (ii) as soon as
reasonably practicable, the Company shall return to the Holder any exercise
price paid by the Holder for the Reduction Shares. For any reason at any time,
upon the written or oral request of the Holder, the Company shall within one
(1) Business Day confirm orally and in writing or by electronic mail to the
Holder the number of shares of Common Stock then outstanding. In any case, the
number of outstanding shares of Common Stock shall be determined after giving
effect to the conversion or exercise of securities of the Company, including
this Warrant, by the Holder and any other Attribution Party since the date as of
which the Reported Outstanding Share Number was reported. In the event that the
issuance of shares of Common Stock to the Holder upon exercise of this Warrant
results in the Holder and the other Attribution Parties being deemed to
beneficially own, in the aggregate, more than the Maximum Percentage of the
number of outstanding shares of Common Stock (as determined under Section 13(d)
of the 1934 Act), the number of shares so issued by which the Holder’s and the
other Attribution Parties’ aggregate beneficial ownership exceeds the Maximum
Percentage (the “Excess Shares”) shall be deemed null and void and shall be
cancelled ab initio, and the Holder shall not have the power to vote or to
transfer the Excess Shares. As soon as reasonably practicable after the issuance
of the Excess Shares has been deemed null and void, the Company shall return to
the Holder the exercise price paid by the Holder for the Excess Shares. For
purposes of clarity, the shares of Common Stock issuable pursuant to the terms
of this Warrant in excess of the Maximum Percentage shall not be deemed to be
beneficially owned by the Holder for any applicable purpose including for
purposes of Section 13(d) or Rule 16a-1(a)(1) of the 1934 Act. No prior
inability to exercise this

 

4



--------------------------------------------------------------------------------

Warrant pursuant to this paragraph shall have any effect on the applicability of
the provisions of this paragraph with respect to any subsequent determination of
exercisability. The provisions of this paragraph shall be construed and
implemented in a manner otherwise than in strict conformity with the terms of
this Section 1(f) to the extent necessary to correct this paragraph or any
portion of this paragraph which may be defective or inconsistent with the
intended beneficial ownership limitation contained in this Section 1(f) or to
make changes or supplements necessary or desirable to properly give effect to
such limitation. The limitation contained in this paragraph may not be waived
and shall apply to a successor holder of this Warrant.

(g) Reservation of Shares.

(i) Required Reserve Amount. So long as this Warrant remains outstanding, the
Company shall at all times use reasonable best efforts to keep reserved for
issuance under this Warrant a number of shares of Common Stock at least equal to
100% of the maximum number of shares of Common Stock as shall be necessary to
satisfy the Company’s obligation to issue shares of Common Stock under the
Registered Warrants then outstanding (without regard to any limitations on
exercise) (the “Required Reserve Amount”); provided that at no time shall the
number of shares of Common Stock reserved pursuant to this Section 1(g)(i) be
reduced other than proportionally in connection with any exercise or redemption
of Registered Warrants or such other event covered by Section 2(a) below. The
Required Reserve Amount (including, without limitation, each increase in the
number of shares so reserved) shall be allocated pro rata among the holders of
the Registered Warrants based on number of shares of Common Stock issuable upon
exercise of Registered Warrants held by each holder on the Closing Date (without
regard to any limitations on exercise) or increase in the number of reserved
shares, as the case may be (the “Authorized Share Allocation”). In the event
that a holder shall sell or otherwise transfer any of such holder’s Registered
Warrants, each transferee shall be allocated a pro rata portion of such holder’s
Authorized Share Allocation. Any shares of Common Stock reserved and allocated
to any Person which ceases to hold any Registered Warrants shall be allocated to
the remaining holders of Registered Warrants, pro rata based on the number of
shares of Common Stock issuable upon exercise of the Registered Warrants then
held by such holders (without regard to any limitations on exercise).

(ii) Insufficient Authorized Shares. If, notwithstanding Section 1(g)(i) above,
and not in limitation thereof, at any time while any of the Registered Warrants
remain outstanding, the Company does not have a sufficient number of authorized
and unreserved shares of Common Stock to satisfy its obligation to reserve the
Required Reserve Amount (an “Authorized Share Failure”), then the Company shall
as soon as practicable use its reasonable best efforts to take all action
necessary to increase the Company’s authorized shares of Common Stock to an
amount sufficient to allow the Company to reserve the Required Reserve Amount
for all the Registered Warrants then outstanding. Without limiting the
generality of the foregoing sentence, as soon as practicable after the date of
the occurrence of an Authorized Share Failure, but in no event later than sixty
(60) days after the occurrence of such Authorized Share Failure, the Company
shall hold a meeting of its stockholders for the approval of an increase in the
number of authorized shares of Common Stock. In connection with such meeting,
the Company shall provide each stockholder with a proxy statement and shall use
its best efforts to solicit its stockholders’ approval of such increase in
authorized shares of Common Stock and to cause its board of directors to
recommend to the stockholders that they approve such proposal.

 

5



--------------------------------------------------------------------------------

2. ADJUSTMENT OF EXERCISE PRICE AND NUMBER OF WARRANT SHARES. The Exercise Price
and number of Warrant Shares issuable upon exercise of this Warrant are subject
to adjustment from time to time as set forth in this Section 2.

(a) Stock Dividends and Splits. Without limiting any provision of Section 2(b),
Section 2(e), Section 3 or Section 4, if the Company, at any time on or after
the Subscription Date, (i) pays a stock dividend on one or more classes of its
then outstanding shares of Common Stock or otherwise makes a distribution on any
class of capital stock that is payable in shares of Common Stock,
(ii) subdivides (by any stock split, stock dividend, recapitalization or
otherwise) one or more classes of its then outstanding shares of Common Stock
into a larger number of shares or (iii) combines (by combination, reverse stock
split or otherwise) one or more classes of its then outstanding shares of Common
Stock into a smaller number of shares, then in each such case the Exercise Price
shall be multiplied by a fraction of which the numerator shall be the number of
shares of Common Stock outstanding immediately before such event and of which
the denominator shall be the number of shares of Common Stock outstanding
immediately after such event. Any adjustment made pursuant to clause (i) of this
paragraph shall become effective immediately after the record date for the
determination of stockholders entitled to receive such dividend or distribution,
and any adjustment pursuant to clause (ii) or (iii) of this paragraph shall
become effective immediately after the effective date of such subdivision or
combination. If any event requiring an adjustment under this paragraph occurs
during the period that an Exercise Price is calculated hereunder, then the
calculation of such Exercise Price shall be adjusted appropriately to reflect
such event.

(b) Record Date. If the Company takes a record of the holders of shares of
Common Stock for the purpose of entitling them (A) to receive a dividend or
other distribution payable in shares of Common Stock, Options or in Convertible
Securities or (B) to subscribe for or purchase shares of Common Stock, Options
or Convertible Securities, then such record date will be deemed to be the date
of the issuance or sale of the shares of Common Stock deemed to have been issued
or sold upon the declaration of such dividend or the making of such other
distribution or the date of the granting of such right of subscription or
purchase (as the case may be).

(c) Number of Warrant Shares. Simultaneously with any adjustment to the Exercise
Price pursuant to Section 2(a), the number of Warrant Shares that may be
purchased upon exercise of this Warrant shall be increased or decreased
proportionately, so that after such adjustment the aggregate Exercise Price
payable hereunder for the adjusted number of Warrant Shares shall be the same as
the aggregate Exercise Price in effect immediately prior to such adjustment
(without regard to any limitations on exercise contained herein).

(d) [Reserved].

 

6



--------------------------------------------------------------------------------

(e) Other Events. In the event that the Company (or any subsidiary) shall take
any action to which the provisions hereof are not strictly applicable, or, if
applicable, would not operate to protect the Holder from dilution or if any
event occurs of the type contemplated by the provisions of this Section 2 but
not expressly provided for by such provisions (including, without limitation,
the granting of stock appreciation rights, phantom stock rights or other rights
with equity features), then the Company’s board of directors shall in good faith
determine and implement an appropriate adjustment in the Exercise Price and the
number of Warrant Shares (if applicable) so as to protect the rights of the
Holder, provided that no such adjustment pursuant to this Section 2(e) will
increase the Exercise Price or decrease the number of Warrant Shares as
otherwise determined pursuant to this Section 2.

(f) Calculations. All calculations under this Section 2 shall be made by
rounding to the nearest cent or the nearest 1/100th of a share, as applicable.
The number of shares of Common Stock outstanding at any given time shall not
include shares owned or held by or for the account of the Company, and the
disposition of any such shares shall be considered an issuance or sale of Common
Stock.

(g) Voluntary Adjustment By Company. The Company shall not make any adjustment
to this Warrant that is adverse to the Holder; provided however that the Company
may at any time during the term of this Warrant, reduce the then current
Exercise Price to any amount and for any period of time deemed appropriate by
the board of directors of the Company.

3. 3. [RESERVED].

4. FUNDAMENTAL TRANSACTIONS.

(a) [Reserved].

(b) Fundamental Transactions. The Company shall not enter into or be party to a
Fundamental Transaction unless the Successor Entity assumes in writing all of
the obligations of the Company under this Warrant in accordance with the
provisions of this Section 4(b) pursuant to written agreements in form and
substance reasonably satisfactory to the Holder, including agreements to deliver
to the Holder in exchange for this Warrant a security of the Successor Entity
evidenced by a written instrument substantially similar in form and substance to
this Warrant, including, without limitation, which is exercisable for a
corresponding number of shares of capital stock equivalent to the shares of
Common Stock acquirable and receivable upon exercise of this Warrant (without
regard to any limitations on the exercise of this Warrant) prior to such
Fundamental Transaction, and with an exercise price which applies the exercise
price hereunder to such shares of capital stock (but taking into account the
relative value of the shares of Common Stock pursuant to such Fundamental
Transaction and the value of such shares of capital stock, such adjustments to
the number of shares of capital stock and such exercise price being for the
purpose of protecting the economic value of this Warrant immediately prior to
the consummation of such Fundamental Transaction). Upon the consummation of each
Fundamental Transaction, the Successor Entity shall succeed to, and be
substituted for (so that from and after the date of the applicable Fundamental
Transaction, the provisions of this Warrant and the other Transaction Documents
referring to the “Company” shall refer instead to the Successor Entity), and may
exercise every right and power of the Company and shall assume all

 

7



--------------------------------------------------------------------------------

of the obligations of the Company under this Warrant and the other Transaction
Documents with the same effect as if such Successor Entity had been named as the
Company herein. Upon consummation of each Fundamental Transaction, the Successor
Entity shall deliver to the Holder confirmation that there shall be issued upon
exercise of this Warrant at any time after the consummation of the applicable
Fundamental Transaction, in lieu of the shares of Common Stock (or other
securities, cash, assets or other property) issuable upon the exercise of this
Warrant prior to the applicable Fundamental Transaction, such shares of publicly
traded common stock (or its equivalent) of the Successor Entity (including its
Parent Entity) which the Holder would have been entitled to receive upon the
happening of the applicable Fundamental Transaction had this Warrant been
exercised immediately prior to the applicable Fundamental Transaction (without
regard to any limitations on the exercise of this Warrant), as adjusted in
accordance with the provisions of this Warrant. Notwithstanding the foregoing,
and without limiting Section 1(f) hereof, the Holder may elect, at its sole
option, by delivery of written notice to the Company to waive this Section 4(b)
to permit the Fundamental Transaction without the assumption of this Warrant. In
addition to and not in substitution for any other rights hereunder, prior to the
consummation of each Fundamental Transaction pursuant to which holders of shares
of Common Stock are entitled to receive securities or other assets with respect
to or in exchange for shares of Common Stock (a “Corporate Event”), the Company
shall make appropriate provision to insure that the Holder will thereafter have
the right to receive upon an exercise of this Warrant at any time after the
consummation of the applicable Fundamental Transaction but prior to the
Expiration Date, in lieu of the shares of the Common Stock (or other securities,
cash, assets or other property) issuable upon the exercise of the Warrant prior
to such Fundamental Transaction, such shares of stock, securities, cash, assets
or any other property whatsoever (including warrants or other purchase or
subscription rights) which the Holder would have been entitled to receive upon
the happening of the applicable Fundamental Transaction had this Warrant been
exercised immediately prior to the applicable Fundamental Transaction (without
regard to any limitations on the exercise of this Warrant). Provision made
pursuant to the preceding sentence shall be in a form and substance reasonably
satisfactory to the Holder.

(c) [Reserved].

(d) Application. The provisions of this Section 4 shall apply similarly and
equally to successive Fundamental Transactions and Corporate Events and shall be
applied as if this Warrant (and any such subsequent warrants) were fully
exercisable and without regard to any limitations on the exercise of this
Warrant (provided that the Holder shall continue to be entitled to the benefit
of the Maximum Percentage, applied however with respect to shares of capital
stock registered under the 1934 Act and thereafter receivable upon exercise of
this Warrant (or any such other warrant)).

5. NONCIRCUMVENTION. The Company hereby covenants and agrees that the Company
will not, by amendment of its Certificate of Incorporation, Bylaws or through
any reorganization, transfer of assets, consolidation, merger, scheme of
arrangement, dissolution, issuance or sale of securities, or any other voluntary
action, avoid or seek to avoid the observance or performance of any of the terms
of this Warrant, and will at all times in good faith carry out all the
provisions of this Warrant and take all action as may be required to protect the
rights of the Holder. Without limiting the generality of the foregoing, the
Company (a) shall not increase the par value of any shares of Common Stock
receivable upon the exercise of this

 

8



--------------------------------------------------------------------------------

Warrant above the Exercise Price then in effect, and (b) shall take all such
actions as may be necessary or appropriate in order that the Company may validly
and legally issue fully paid and non-assessable shares of Common Stock upon the
exercise of this Warrant. Notwithstanding anything herein to the contrary, if
after the sixty (60) calendar day anniversary of the Issuance Date, the Holder
is not permitted to exercise this Warrant in full for any reason (other than
pursuant to restrictions set forth in Section 1(f) hereof), the Company shall
use its reasonable best efforts to promptly remedy such failure, including,
without limitation, using its reasonable best efforts to obtain such consents or
approvals as necessary to permit such exercise into shares of Common Stock.

6. WARRANT HOLDER NOT DEEMED A STOCKHOLDER. The Holder, solely in its capacity
as a holder of this Warrant, shall not be entitled to vote or receive dividends
or be deemed the holder of share capital of the Company for any purpose, nor
shall anything contained in this Warrant be construed to confer upon the Holder,
solely in its capacity as the Holder of this Warrant, any of the rights of a
stockholder of the Company or any right to vote, give or withhold consent to any
corporate action (whether any reorganization, issue of stock, reclassification
of stock, consolidation, merger, conveyance or otherwise), receive notice of
meetings, receive dividends or subscription rights, or otherwise, prior to the
issuance to the Holder of the Warrant Shares which it is then entitled to
receive upon the due exercise of this Warrant. In addition, nothing contained in
this Warrant shall be construed as imposing any liabilities on the Holder to
purchase any securities (upon exercise of this Warrant or otherwise) or as a
stockholder of the Company, whether such liabilities are asserted by the Company
or by creditors of the Company.

7. REISSUANCE OF WARRANTS.

(a) Transfer of Warrant. Subject to Section 16 hereof, if this Warrant is to be
transferred, the Holder shall surrender this Warrant to the Company, whereupon
the Company will forthwith issue and deliver upon the order of the Holder a new
Warrant (in accordance with Section 7(d)), registered as the Holder may request,
representing the right to purchase the number of Warrant Shares being
transferred by the Holder and, if less than the total number of Warrant Shares
then underlying this Warrant is being transferred, a new Warrant (in accordance
with Section 7(d)) to the Holder representing the right to purchase the number
of Warrant Shares not being transferred.

(b) Lost, Stolen or Mutilated Warrant. Upon receipt by the Company of evidence
reasonably satisfactory to the Company of the loss, theft, destruction or
mutilation of this Warrant (as to which a written certification and the
indemnification contemplated below shall suffice as such evidence), and, in the
case of loss, theft or destruction, of any indemnification undertaking by the
Holder to the Company in customary and reasonable form and, in the case of
mutilation, upon surrender and cancellation of this Warrant, the Company shall
execute and deliver to the Holder a new Warrant (in accordance with
Section 7(d)) representing the right to purchase the Warrant Shares then
underlying this Warrant.

(c) Exchangeable for Multiple Warrants. This Warrant is exchangeable, upon the
surrender hereof by the Holder at the principal office of the Company, for a new
Warrant or Warrants (in accordance with Section 7(d)) representing in the
aggregate the right to purchase the number of Warrant Shares then underlying
this Warrant, and each such new Warrant will represent the right to purchase
such portion of such Warrant Shares as is designated by the Holder at the time
of such surrender; provided, however, no warrants for fractional shares of
Common Stock shall be given.

 

9



--------------------------------------------------------------------------------

(d) Issuance of New Warrants. Whenever the Company is required to issue a new
Warrant pursuant to the terms of this Warrant, such new Warrant (i) shall be of
like tenor with this Warrant, (ii) shall represent, as indicated on the face of
such new Warrant, the right to purchase the Warrant Shares then underlying this
Warrant (or in the case of a new Warrant being issued pursuant to Section 7(a)
or Section 7(c), the Warrant Shares designated by the Holder which, when added
to the number of shares of Common Stock underlying the other new Warrants issued
in connection with such issuance, does not exceed the number of Warrant Shares
then underlying this Warrant), (iii) shall have an issuance date, as indicated
on the face of such new Warrant which is the same as the Issuance Date,
(iv) shall contain a restrictive legend as more specifically set forth in
Section 16 hereof and (v) shall have the same rights and conditions as this
Warrant.

8. NOTICES. Whenever notice is required to be given under this Warrant, unless
otherwise provided herein, such notice shall be given in a customary manner
determined in good faith by the Company. The Company will give written notice to
the Holder (i) promptly upon each adjustment of the Exercise Price and the
number of Warrant Shares, setting forth in reasonable detail, and certifying,
the calculation of such adjustment(s), (ii) at least ten Trading Days prior to
the date on which the Company closes its books or takes a record (A) with
respect to any dividend or distribution upon the shares of Common Stock,
(B) with respect to any grants, issuances or sales of any Options, Convertible
Securities or rights to purchase stock, warrants, securities or other property
to holders of shares of Common Stock or (C) for determining rights to vote with
respect to any Fundamental Transaction, dissolution or liquidation, provided in
each case that such information shall be made known to the public prior to or in
conjunction with such notice being provided to the Holder, and (iii) at least
ten (10) Trading Days prior to the consummation of any Fundamental Transaction.
To the extent that any notice provided hereunder constitutes, or contains,
material, non-public information regarding the Company or any of its
Subsidiaries, the Company shall simultaneously file such notice with the United
States Securities and Exchange Commission pursuant to a Current Report on Form
8-K. If the Company or any of its Subsidiaries provides material non-public
information to the Holder that is not simultaneously filed in a Current Report
on Form 8-K and the Holder has not agreed to receive such material non-public
information, the Company hereby covenants and agrees that the Holder shall not
have any duty of confidentiality to the Company, any of its Subsidiaries or any
of their respective officers, directors, employees, affiliates or agents with
respect to, or a duty to any of the foregoing not to trade on the basis of, such
material non-public information. It is expressly understood and agreed that the
time of execution specified by the Holder in each Exercise Notice shall be
definitive and may not be disputed or challenged by the Company.

9. AMENDMENT AND WAIVER. Except as otherwise provided herein, this Warrant
(other than Section 1(f)) may be amended by the Company by executing a new
Warrant and exchanging such new Warrant for the prior Warrant, without the
consent of the Holder, for the purpose of (i) curing any ambiguity, or curing,
correcting or supplementing any defective provision contained herein, or making
any other provisions with respect to matters or questions arising under this
Warrant that is not inconsistent with the provisions of this Warrant,

 

10



--------------------------------------------------------------------------------

(ii) evidencing the succession of another corporation to the Company and the
assumption by any such successor of the covenants of the Company contained in
this Warrant, or (iii) adding to the covenants of the Company for the benefit of
the Holder or surrendering any right or power conferred upon the Company under
this Warrant. Except as otherwise provided herein, all other modifications or
amendments to this Warrant (other than Section 1(f)), including any amendment to
increase the Exercise Price or shorten the Expiration Date, shall require the
written consent of the Holders of then outstanding Registered Warrants
representing a majority of Warrant Shares purchasable pursuant to then
outstanding Registered Warrants.

10. SEVERABILITY. If any provision of this Warrant is prohibited by law or
otherwise determined to be invalid or unenforceable by a court of competent
jurisdiction, the provision that would otherwise be prohibited, invalid or
unenforceable shall be deemed amended to apply to the broadest extent that it
would be valid and enforceable, and the invalidity or unenforceability of such
provision shall not affect the validity of the remaining provisions of this
Warrant so long as this Warrant as so modified continues to express, without
material change, the original intentions of the parties as to the subject matter
hereof and the prohibited nature, invalidity or unenforceability of the
provision(s) in question does not substantially impair the respective
expectations or reciprocal obligations of the parties or the practical
realization of the benefits that would otherwise be conferred upon the parties.
The parties will endeavor in good faith negotiations to replace the prohibited,
invalid or unenforceable provision(s) with a valid provision(s), the effect of
which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s).

11. GOVERNING LAW. This Warrant shall be governed by and construed and enforced
in accordance with, and all questions concerning the construction, validity,
interpretation and performance of this Warrant shall be governed by, the
internal laws of the State of New York, without giving effect to any choice of
law or conflict of law provision or rule (whether of the State of New York or
any other jurisdictions) that would cause the application of the laws of any
jurisdictions other than the State of New York. The Company hereby irrevocably
waives personal service of process and consents to process being served in any
such suit, action or proceeding by mailing a copy thereof to the Company at the
address set forth in the Purchase Agreement and agrees that such service shall
constitute good and sufficient service of process and notice thereof. The
Company hereby irrevocably submits to the exclusive jurisdiction of the state
and federal courts sitting in The City of New York, Borough of Manhattan, for
the adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Nothing contained herein
shall be deemed to limit in any way any right to serve process in any manner
permitted by law. Nothing contained herein shall be deemed or operate to
preclude the Holder from bringing suit or taking other legal action against the
Company in any other jurisdiction to collect on the Company’s obligations to the
Holder, to realize on any collateral or any other security for such obligations,
or to enforce a judgment or other court ruling in favor of the Holder. THE
COMPANY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE TO, AND AGREES NOT TO
REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION WITH OR ARISING OUT OF THIS WARRANT OR ANY TRANSACTION CONTEMPLATED
HEREBY.

 

11



--------------------------------------------------------------------------------

12. CONSTRUCTION; HEADINGS. This Warrant shall be deemed to be jointly drafted
by the Company and the Holder and shall not be construed against any Person as
the drafter hereof. The headings of this Warrant are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Warrant.

13. 13. [RESERVED].

14. REMEDIES, CHARACTERIZATION, OTHER OBLIGATIONS, BREACHES AND INJUNCTIVE
RELIEF. The remedies provided in this Warrant shall be cumulative and in
addition to all other remedies available under this Warrant and the other
Transaction Documents, at law or in equity (including a decree of specific
performance and/or other injunctive relief), and nothing herein shall limit the
right of the Holder to pursue actual and consequential damages for any failure
by the Company to comply with the terms of this Warrant. The Company covenants
to the Holder that there shall be no characterization concerning this instrument
other than as expressly provided herein. Amounts set forth or provided for
herein with respect to payments, exercises and the like (and the computation
thereof) shall be the amounts to be received by the Holder and shall not, except
as expressly provided herein, be subject to any other obligation of the Company
(or the performance thereof). The Company acknowledges that a breach by it of
its obligations hereunder will cause irreparable harm to the Holder and that the
remedy at law for any such breach may be inadequate. The Company therefore
agrees that, in the event of any such breach or threatened breach, the holder of
this Warrant shall be entitled, in addition to all other available remedies, to
specific performance and/or temporary, preliminary and permanent injunctive or
other equitable relief from any court of competent jurisdiction in any such case
without the necessity of proving actual damages and without posting a bond or
other security. The Company shall provide all information and documentation to
the Holder that is requested by the Holder to enable the Holder to confirm the
Company’s compliance with the terms and conditions of this Warrant (including,
without limitation, compliance with Section 2 hereof). The issuance of shares
and certificates for shares as contemplated hereby upon the exercise of this
Warrant shall be made without charge to the Holder or such shares for any
issuance tax or other costs in respect thereof, provided that the Company shall
not be required to pay any tax which may be payable in respect of any transfer
involved in the issuance and delivery of any certificate in a name other than
the Holder or its agent on its behalf.

15. [RESERVED].

16. COMPLIANCE WITH SECURITIES LAWS; TRANSFERS.

(a) Legends. This Warrant and the Warrant Shares shall be imprinted or notated
with a legend in substantially the following form:

THIS WARRANT AND THE SHARES ISSUABLE HEREUNDER HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR ANY APPLICABLE STATE
SECURITIES LAWS, AND MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED WITHOUT
AN EFFECTIVE REGISTRATION THEREOF UNDER THE ACT AND ANY APPLICABLE STATE
SECURITIES LAWS, OR PURSUANT TO RULE 144 OR AN EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE ACT AND ANY APPLICABLE STATE SECURITIES LAWS.

 

12



--------------------------------------------------------------------------------

(b) Compliance with Securities Laws on Transfer. This Warrant and the Warrant
Shares issuable upon exercise or conversion of this warrant may not be
transferred or assigned in whole or in part without compliance with applicable
federal and state securities laws by the transferor and the transferee and
compliance with the terms of this Warrant and Section 5.3 of the Purchase
Agreement.

(c) Transfers. Subject to this Section 16, this Warrant may be offered for sale,
sold, transferred or assigned without the consent of the Company.

17. CERTAIN DEFINITIONS. For purposes of this Warrant, the following terms shall
have the following meanings:

(a) “1933 Act” means the Securities Act of 1933, as amended, and the rules and
regulations thereunder.

(b) “1934 Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations thereunder.

(c) “Affiliate” means, with respect to any Person, any other Person that
directly or indirectly controls, is controlled by, or is under common control
with, such Person, it being understood for purposes of this definition that
“control” of a Person means the power directly or indirectly either to vote 10%
or more of the stock having ordinary voting power for the election of directors
of such Person or direct or cause the direction of the management and policies
of such Person whether by contract or otherwise.

(d) “Attribution Parties” means, collectively, the following Persons and
entities: (i) any investment vehicle, including, any funds, feeder funds or
managed accounts, currently, or from time to time after the Issuance Date,
directly or indirectly managed or advised by the Holder’s investment manager or
any of its Affiliates or principals, (ii) any direct or indirect Affiliates of
the Holder or any of the foregoing, (iii) any Person acting or who could be
deemed to be acting as a Group together with the Holder or any of the foregoing
and (iv) any other Persons whose beneficial ownership of the Company’s Common
Stock would or could be aggregated with the Holder’s and the other Attribution
Parties for purposes of Section 13(d) of the 1934 Act. For clarity, the purpose
of the foregoing is to subject collectively the Holder and all other Attribution
Parties to the Maximum Percentage.

(e) “Bloomberg” means Bloomberg, L.P.

(f) “Business Day” means any day other than Saturday, Sunday or other day on
which commercial banks in The City of New York are authorized or required by law
to remain closed.

 

13



--------------------------------------------------------------------------------

(g) “Common Stock” means (i) the Company’s shares of common stock, $0.0001 par
value per share, and (ii) any capital stock into which such common stock shall
have been changed or any share capital resulting from a reclassification of such
common stock.

(h) “Convertible Securities” means any stock or other security (other than
Options) that is at any time and under any circumstances, directly or
indirectly, convertible into, exercisable or exchangeable for, or which
otherwise entitles the holder thereof to acquire, any shares of Common Stock.

(i) “Eligible Market” means The New York Stock Exchange, the Nasdaq Global
Select Market, the Nasdaq Global Market, the Nasdaq Capital Market or the
Principal Market.

(j) “Expiration Date” means the date that is the third (3rd) anniversary of the
Issuance Date or, if such date falls on a day other than a Trading Day or on
which trading does not take place on the Principal Market (a “Holiday”), the
next date that is not a Holiday.

(k) “Fundamental Transaction” means (A) that the Company shall, directly or
indirectly, including through subsidiaries, Affiliates or otherwise, in one or
more related transactions, (i) consolidate or merge with or into (whether or not
the Company is the surviving corporation) another Subject Entity, or (ii) sell,
assign, transfer, convey or otherwise dispose of (in each case, excluding a
licensing transaction) all or substantially all of the properties or assets of
the Company or any of its “significant subsidiaries” (as defined in Rule 1-02 of
Regulation S-X) to one or more Subject Entities, or (iii) make, or allow one or
more Subject Entities to make, or allow the Company to be subject to or have its
Common Stock be subject to or party to one or more Subject Entities making, a
purchase, tender or exchange offer that is accepted by the holders of at least
either (x) 50% of the outstanding shares of Common Stock, (y) 50% of the
outstanding shares of Common Stock calculated as if any shares of Common Stock
held by all Subject Entities making or party to, or Affiliated with any Subject
Entities making or party to, such purchase, tender or exchange offer were not
outstanding; or (z) such number of shares of Common Stock such that all Subject
Entities making or party to, or Affiliated with any Subject Entity making or
party to, such purchase, tender or exchange offer, become collectively the
beneficial owners (as defined in Rule 13d-3 under the 1934 Act) of at least 50%
of the outstanding shares of Common Stock, or (iv) consummate a stock or share
purchase agreement or other business combination (including, without limitation,
a reorganization, recapitalization, spin-off or scheme of arrangement) with one
or more Subject Entities whereby all such Subject Entities, individually or in
the aggregate, acquire, either (x) at least 50% of the outstanding shares of
Common Stock, (y) at least 50% of the outstanding shares of Common Stock
calculated as if any shares of Common Stock held by all the Subject Entities
making or party to, or Affiliated with any Subject Entity making or party to,
such stock purchase agreement or other business combination were not
outstanding; or (z) such number of shares of Common Stock such that the Subject
Entities become collectively the beneficial owners (as defined in Rule 13d-3
under the 1934 Act) of at least 50% of the outstanding shares of Common Stock,
or (v) reorganize, recapitalize or reclassify its Common Stock, (B) that the
Company shall, directly or indirectly, including through subsidiaries,
Affiliates or otherwise, in one or more related transactions, allow any Subject
Entity individually or the Subject Entities in the aggregate to be or become the
“beneficial owner” (as defined in Rule 13d-3 under the 1934 Act), directly or
indirectly, whether through acquisition, purchase, assignment, conveyance,
tender, tender offer,

 

14



--------------------------------------------------------------------------------

exchange, reduction in outstanding shares of Common Stock, merger,
consolidation, business combination, reorganization, recapitalization, spin-off,
scheme of arrangement, reorganization, recapitalization or reclassification or
otherwise in any manner whatsoever, of either (x) at least 50% of the aggregate
ordinary voting power represented by issued and outstanding Common Stock, (y) at
least 50% of the aggregate ordinary voting power represented by issued and
outstanding Common Stock not held by all such Subject Entities as of the date of
this Warrant calculated as if any shares of Common Stock held by all such
Subject Entities were not outstanding, or (z) a percentage of the aggregate
ordinary voting power represented by issued and outstanding shares of Common
Stock or other equity securities of the Company sufficient to allow such Subject
Entities to effect a statutory short form merger or other transaction requiring
other shareholders of the Company to surrender their shares of Common Stock
without approval of the shareholders of the Company or (C) that the Company
shall, directly or indirectly, including through subsidiaries, Affiliates or
otherwise, in one or more related transactions, the issuance of or the entering
into any other instrument or transaction structured in a manner to circumvent,
or that circumvents, the intent of this definition in which case this definition
shall be construed and implemented in a manner otherwise than in strict
conformity with the terms of this definition to the extent necessary to correct
this definition or any portion of this definition which may be defective or
inconsistent with the intended treatment of such instrument or transaction.

(l) “Group” means a “group” as that term is used in Section 13(d) of the 1934
Act and as defined in Rule 13d-5 thereunder.

(m) “Options” means any rights, warrants or options to subscribe for or purchase
shares of Common Stock or Convertible Securities.

(n) “Parent Entity” of a Person means an entity that, directly or indirectly,
controls the applicable Person and whose common stock or equivalent equity
security is quoted or listed on an Eligible Market, or, if there is more than
one such Person or Parent Entity, the Person or Parent Entity with the largest
public market capitalization as of the date of consummation of the Fundamental
Transaction.

(o) “Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization, any other
entity or a government or any department or agency thereof.

(p) “Principal Market” means the Nasdaq Capital Market.

(q) “SEC” means the United States Securities and Exchange Commission or the
successor thereto.

(r) “Subject Entity” means any Person, Persons or Group or any Affiliate or
associate of any such Person, Persons or Group.

(s) “Successor Entity” means the Person (or, if so elected by the Holder, the
Parent Entity) formed by, resulting from or surviving any Fundamental
Transaction or the Person (or, if so elected by the Holder, the Parent Entity)
with which such Fundamental Transaction shall have been entered into.

 

15



--------------------------------------------------------------------------------

(t) “Trading Day” means, as applicable, (x) with respect to all price or trading
volume determinations relating to the Common Stock, any day on which the Common
Stock is traded on the Principal Market, or, if the Principal Market is not the
principal trading market for the Common Stock, then on the principal securities
exchange or securities market on which the Common Stock is then traded, provided
that “Trading Day” shall not include any day on which the Common Stock is
scheduled to trade on such exchange or market for less than 4.5 hours or any day
that the Common Stock is suspended from trading during the final hour of trading
on such exchange or market (or if such exchange or market does not designate in
advance the closing time of trading on such exchange or market, then during the
hour ending at 4:00:00 p.m., New York time) or (y) with respect to all
determinations other than price determinations relating to the Common Stock, any
day on which The New York Stock Exchange (or any successor thereto) is open for
trading of securities.

(u) “VWAP” means, for any security as of any date, the dollar volume-weighted
average price for such security on the Principal Market (or, if the Principal
Market is not the principal trading market for such security, then on the
principal securities exchange or securities market on which such security is
then traded) during the period beginning at 9:30:01 a.m., New York time, and
ending at 4:00:00 p.m., New York time, as reported by Bloomberg through its “HP”
function (set to weighted average) or, if the foregoing does not apply, the
dollar volume-weighted average price of such security in the over-the-counter
market on the electronic bulletin board for such security during the period
beginning at 9:30:01 a.m., New York time, and ending at 4:00:00 p.m., New York
time, as reported by Bloomberg, or, if no dollar volume-weighted average price
is reported for such security by Bloomberg for such hours, the average of the
highest closing bid price and the lowest closing ask price of any of the market
makers for such security as reported in the “pink sheets” by OTC Markets Group
Inc. (formerly Pink Sheets LLC). If the VWAP cannot be calculated for such
security on such date on any of the foregoing bases, the VWAP of such security
on such date shall be the fair market value as mutually determined by the
Company and the Holder. All such determinations shall be appropriately adjusted
for any stock dividend, stock split, stock combination, recapitalization or
other similar transaction during such period.

[signature page follows]

 

16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Warrant to Purchase Common Stock
to be duly executed as of the Issuance Date set out above.

 

CONTRAFECT CORPORATION By:  

             

  Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT A

EXERCISE NOTICE

TO BE EXECUTED BY THE REGISTERED HOLDER TO EXERCISE THIS

WARRANT TO PURCHASE COMMON STOCK

CONTRAFECT CORPORATION

The undersigned holder hereby elects to exercise the Warrant to Purchase Common
Stock No. _______ (the “Warrant”) of ContraFect Corporation, a Delaware
corporation (the “Company”) as specified below. Capitalized terms used herein
and not otherwise defined shall have the respective meanings set forth in the
Warrant.

1. Form of Exercise Price. The Holder intends that payment of the Aggregate
Exercise Price shall be made as:

☐ a “Cash Exercise” with respect to _________________ Warrant Shares; and/or

☐ a “Cashless Exercise” with respect to _______________ Warrant Shares.

In the event that the Holder has elected a Cashless Exercise with respect to
some or all of the Warrant Shares to be issued pursuant hereto, the Holder
hereby represents and warrants that this Exercise Notice was executed by the
Holder at __________ [a.m.][p.m.] on the date set forth below.

2. Payment of Exercise Price. In the event that the Holder has elected a Cash
Exercise with respect to some or all of the Warrant Shares to be issued pursuant
hereto, the Holder shall pay the Aggregate Exercise Price in the sum of
$___________________ to the Company in accordance with the terms of the Warrant.

3. Maximum Percentage Representation. Notwithstanding anything to the contrary
contained herein, this Exercise Notice shall constitute a representation by the
Holder of the Warrant submitting this Exercise Notice that after giving effect
to the exercise provided for in this Exercise Notice, such Holder (together with
its affiliates) will not have beneficial ownership (together with the beneficial
ownership of such Person’s affiliates) of a number of shares of Common Stock
which exceeds the Maximum Percentage (as defined in the Warrant) of the total
outstanding shares of Common Stock of the Company as determined pursuant to the
provisions of Section 1(f) of the Warrant.

4. Delivery of Warrant Shares. The Company shall deliver to Holder, or its
designee or agent as specified below, __________ shares of Common Stock in
accordance with the terms of the Warrant. Delivery shall be made to Holder, or
for its benefit, as follows:

☐ Check here if requesting delivery as a certificate to the following name and
to the following address:

 

Issue to:     

 

  

 

  

 

  

 



--------------------------------------------------------------------------------

☐ Check here if requesting delivery by Deposit/Withdrawal at Custodian as
follows: DTC Participant:   

 

DTC Number:   

 

Account Number:   

 

 

Date: _____________ __,____

 

                                                   

Name of Registered Holder

 

By:                                              

      Name:

      Title:

 

      Tax ID:____________________________

 

      Facsimile:__________________________

 

      E-mail Address:_____________________



--------------------------------------------------------------------------------

EXHIBIT B

ACKNOWLEDGMENT

The Company hereby acknowledges this Exercise Notice and hereby directs
______________ to issue the above indicated number of shares of Common Stock in
accordance with the Transfer Agent Instructions dated _________, 202_, from the
Company and acknowledged and agreed to by _______________.

 

CONTRAFECT CORPORATION By:  

     

  Name:   Title: